Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 1 of 13




                   EXHIBIT “A”




   {EXHIBIT A: }
                                      Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 2 of 13

CMS Database
Update          Msp Member Id             Msp Memb Full Name        Member Id     Enrollment Contract / Plan #    Plan Name                          Address                                            Insurance Type
January, 2016   P5449041400-HCAS-COV      DONALD D WHITE            261982342A      7/18/2016             4851207 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P0318831300-HCAS-COV      JOSEFINA PRADO CANUT      266138313A      5/12/2014            17622803 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P0001441800-HCAS-COV      LUIS F CAPIRO             096289785A      11/7/2012            24210501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000696521-IMC-SIM   RENE C LOREDO             595594628A       7/1/2013              123563 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000431794-IMC-SIM   ANDRES CASTANEDA          265972068A      8/22/2012              293548 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000667232-IMC-SIM   ALBERTO ALMEIDA           593250320A       6/1/2015              218095 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000545824-IMC-SIM   BERTA D VALLS             595930611A       8/1/2014            26085301 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000684489-IMC-SIM   JOHN A ACOSTA             558198622A      8/27/2014           100098137 UNITED AUTOMOBILE INSURANCE        PO BOX 694120 , MIAMI GARDENS, FL, 33169           47 Medicare Secondary other liability insurance is primary
January, 2016   QMXM00000669846-IMC-SIM   SEAN TIMBERLAKE           264891327A      11/2/2010              114964 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000559277-IMC-SIM   HILDA D NAVARRO           592652853A      1/16/2012              274112 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000625298-IMC-SIM   ISIDRO E GARCIA           266270621A      2/20/2014             6730605 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P7300672400-IMC-PRE       SUSANA R IBANEZ           583163986A      10/6/2012              325409 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P4035753000-IMC-PRE       AIDA E QUINTERO           262514855A      1/12/2013              351816 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P3692994700-IMC-PRE       WILLIAM GIRARD HERRERA    592020119A       9/1/2015             7510902 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1002733900-IMC-MED        INES M GOMEZ              331504735A      7/11/2014            34480903 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   800001196-PMPI-PMPI       YLDELISA N DIAZ           768055832M       9/2/2011              176625 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   800001209-PMPI-PMPI       ZOILA V MEJIA ROMERO      617482084M      1/28/2013           100080016 UNITED AUTOMOBILE INS              PO BXO 694120 , MIAMI, FL, 33169                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   800000128-PMPI-PMPI       CYNTHIA M ANDREWS         594127763A      10/4/2011              220168 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   800001152-PMPI-PMPI       WINFRED C IVEY            590121184A       2/8/2011            10749101 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000585307-IMC-SIM   RUBEN RUIZ                594930955M      4/25/2012              258795 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000583952-IMC-SIM   JOSEFA ONNA MARTINEZ      768689327M       7/1/2014              416184 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000229278-IMC-SIM   MATILDE E ACOSTA          768984129M      7/14/2015            23038204 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000609224-IMC-SIM   JUDY SOLANO               266945688A      11/1/2014              293360 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000583514-IMC-SIM   MARLENNE R GONZALEZ       145568144A      8/20/2011          1.0005E+14 UNITED AUTO INSURANCE              PO BOX 694120 , MIAMI, FL, 33269                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000583514-IMC-SIM   MARLENNE R GONZALEZ       145568144A       9/9/2009           145568144 UNITED AUTO                        PO BOX 694120 , MIAMI, FL, 331690000               14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000607806-IMC-SIM   LILLIAM A RUIZ            567745308B     10/16/2009           100006749 UNITED AUTO                        PO BOX 694120 , MIAMI, FL, 33269                   47 Medicare Secondary other liability insurance is primary
January, 2016   QMXM00000442225-IMC-SIM   JUANA ESTRADA             594706342M       6/5/2012          4314430275 UNITED AUTOMOBILE INS              PO BOX 694120 , MIAMI, FL, 33269                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000435099-IMC-SIM   MARCELO LLORENTE          595354102A       6/4/2013            31793202 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000366050-IMC-SIM   OLIMPIA RODRIGUEZ         594246073A     11/20/2011              237789 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P3582740600-IMC-PRE       GLORIA I PEREIRA          150701083A      11/1/2013             2252104 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P6171673000-IMC-PRE       BLANCA N GALARZA          595407753A       3/1/2013              307789 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P6276910100-IMC-PRE       PEDRO M GUERRA            592470158A      2/17/2014              633110 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P3650610200-IMC-PRE       LOLA M CHAPMAN            424528516D      2/28/2011              165519 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P2768416400-IMC-PRE       EMILIA FIGUEROA           152529083B      9/28/2015            38164202 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P1592501100-IMC-PRE       GERTRUDE G MUNLIN         591061483A      3/22/2009              974605 UNITED AUTOMOBILE                  POBOX 600580 , MIAMI, FL, 33160                    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P9831748300-IMC-PRE       PIERRE THEODORE           122547053A       5/3/2012            22601301 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P4606344800-IMC-PRE       TEOFILA E RODRIGUEZ       265970110A      8/16/2011              250856 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P4606344800-IMC-PRE       TEOFILA E RODRIGUEZ       265970110A      8/16/2011         1.00049E+14 UNITED AUTOMOBILE INS CO           PO BOX 694120 , MIAMI, FL, 33269                   47 Medicare Secondary other liability insurance is primary
January, 2016   P8960951700-IMC-PRE       RICARDO R BELL            593139134A      3/14/2012              237788 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P0330314500-IMC-PRE       CAONABO A DIAZ            089823145A      1/13/2012            15365101 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P0201613500-IMC-PRE       GLADYS LOPEZ              265916135A     12/16/2012            28818502 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P0001036900-IMC-PRE       F GALANO DE LABORIT       030468081A       3/5/2012            21704501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   P0331008500-IMC-PRE       SONIA VILLAREAL           267470085A      4/24/2013            24786102 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1012500200-IMC-MED        BLANCA N GALARZA          595407753A       3/1/2013              307789 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1013534900-IMC-MED        MARIA E LEON SALABARRIA   769405903M      11/1/2011              284880 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1002481800-IMC-MED        MARCOS A CALZADILLA       583388694A       9/5/2011              185955 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803848204*01-IMC-COV      MATILDE E ACOSTA          768984129M      7/14/2015            23038204 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809047463*01-IMC-COV      ROSA C MONTANE            267662761B6     9/29/2011              271839 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   804189593*01-IMC-COV      MICHAEL LAWRENCE          267135649A       5/1/2014            32512101 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    47 Medicare Secondary other liability insurance is primary
January, 2016   803919578*01-IMC-COV      MARCELO LLORENTE          595354102A       6/4/2013            31793202 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809131725*01-IMC-COV      JUDY SOLANO               266945688A      11/1/2014              293360 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809270883*01-IMC-COV      WALTER W NUNEZ            767075012M      6/23/2009           100001342 UNITED AUTOMOBILE INSURANE         PO BOX 694120 , MIAMI, FL, 33269                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803911865*01-IMC-COV      ROSA A PEREZ              263155954B      11/6/2014            38810801 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809274570*01-IMC-COV      NORMA C NUNEZ             768188539M      6/23/2009            10001342 UNITED AUTOMOBILE INSURANCE        PO BOX 694120 , MIAMI, FL, 33269                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803825671*01-IMC-COV      RENE C LOREDO             595594628A       7/1/2013              123563 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809159106*01-IMC-COV      WILLIE C DOZIER           419361318A       5/8/2012              312727 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803790505*01-IMC-COV      KATHIA F HARRIS           267671535A      3/18/2014              425337 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802442377*01-IMC-COV      SUSANA R IBANEZ           583163986A      10/6/2012              325409 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809240677*01-IMC-COV      CARLOS M AGUILAR          594098598A      6/21/2011              625972 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803789585*01-IMC-COV      ROSIBEL B IDIAQUEZ        594423899A       9/1/2013            32328501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    47 Medicare Secondary other liability insurance is primary
January, 2016   802869491*01-IMC-COV      EUSEBIO A GARCIA LICOR    266616587A      2/19/2011            60386402 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803242145*01-IMC-COV      WILFREDO C CABRERA        594685556A      3/28/2012              309693 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803170994*01-IMC-COV      THELMA R SANDERS          257821034A       5/7/2012            20713401 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809199937*01-IMC-COV      PAULA A RODRIGUEZ         267787678C2    11/21/2013              402597 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809161380*01-IMC-COV      MARCOS CALLAO             435043157A       9/8/2011              191050 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802553705*01-IMC-COV      BILLY L MCCRAY            264662163A     11/12/2010              132625 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331690000    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809041383*01-IMC-COV      SEBASTIAN M FLOREZ        116608597A       2/5/2013            21864401 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809041383*01-IMC-COV      SEBASTIAN M FLOREZ        116608597A       2/5/2013           100078783 UNITED AUTOMOBILE INSURANCE        PO BOX 694120 , MIAMI, FL, 33269                   47 Medicare Secondary other liability insurance is primary
January, 2016   803069597*01-IMC-COV      JUANA E AGUILAR           769643831M      10/1/2012            88630010 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   71358037100-PHC-AMG       MICHAEL HERNANDEZ         592712060A       9/6/2010         1.00251E+13 UNITED AUTMOBILE INSURANCE         PO BOX 694120 , NMB, FL, 33269                     14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   71091534700-PHC-AMG       FELICIA P HASTINGS        592106907A      1/25/2012           100060040 UNITED AUTO INS                    PO BOX 694120 , MIAMI, FL, 33269                   47 Medicare Secondary other liability insurance is primary
January, 2016   71580093200-PHC-AMG       CARLOS A MEJIA            118880207A      11/1/2012              234344 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   262779838-PPP-HUM         THEODORE TOUSSAINT        262779838A      4/21/2012              320727 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803849379*01-PPP-COV      LILLIE TOUSSAINT          247900629A      4/21/2012              320727 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803151281*01-PPP-COV      BRUNOLSAV KUNSTEK         261915081A     10/30/2010              127865 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809202642*01-IMC-COV      DOMINGO PERALTA           590942677A      5/15/2011              202235 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803311650*01-IMC-COV      MAURA HERNANDEZ           261993078A      2/19/2009 973647-001          UNITED AUTOMOBILE INSUR            1313 NW 167TH STREET , MIAMIA GARDENS, FL, 33160   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809324001*01-PHC-COV      JUAN CHECO                083460073A       2/2/2011              160366 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809160205*01-HCAS-COV     SYLVESTER ROLLINS         425742689A      4/18/2014            16549803 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809160205*01-HCAS-COV     SYLVESTER ROLLINS         425742689A      10/2/2012            16549802 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
                                      Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 3 of 13

January, 2016   809117376*01-HCAS-COV      WILLIE J MORGAN             265443327A     9/28/2012           15163702   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809100494*01-HCAS-COV      CARL B LEE JR               263468740A      4/5/2010              69822   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331690000   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809098368*01-HCAS-COV      MARINA A CROOKS             263087044A     4/23/2010          100018086   UNITED AUTOMOBILE                  POB 694120 , MIAMI, FL, 33169                     47 Medicare Secondary other liability insurance is primary
January, 2016   809073720*01-HCAS-COV      HELEN CONLEY                242429006D     7/17/2014            9397404   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809059428*01-HCAS-COV      ELIA CARBO                  155442312A     1/24/2014           25801502   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   804189472*01-HCAS-COV      ARSTELLA L SMITH            260237512A      9/1/2013         1.0003E+14   UNITED AUTO                        P O BOX 694120 , MIAMI, FL, 33269                 14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   804189472*01-HCAS-COV      ARSTELLA L SMITH            260237512A      9/1/2013         1.0003E+14   UNITED AUTO                        P O BOX 694120 , MIAMI, FL, 33269                 14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   8145208904-IMC-WELL        DOLORES MONTANO             593255715M      4/7/2006             298413   UNITED AUTOMOBILE INS CO           PO BOX 601156 , MIAMI, FL, 331600000              14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   12355211-IMC-WELL          OSCAR M PADRON              584738181A     4/17/2012             300186   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809330667*01-HYG-COV       OLGA PATINO                 593253788M      1/1/2011             186232   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803918135*01-HYG-COV       SHERIKA L MORRISON          266732561A      1/1/2015             311207   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802868211*01-HYG-COV       GERARDO MEDRANO             589869219M    10/13/2012           24357401   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802863258*01-HYG-COV       RUTH H ROYERO               591079274A      7/9/2012             275943   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802700821*01-HYG-COV       LIDDIE M SOLOMON            264544161D6    3/29/2016             518943   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803154401*01-CHO-COV       MINDY S DANCHAK             105524561A      3/8/2012             229485   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000014490-FHCP-FHCP   JOSE REYES                  455395445A      8/8/2011             226127   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1013523300-IMC-MED         AMERICA GUTIERREZ           592833545D6   11/11/2013           21528502   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1013353900-IMC-MED         JULIO A HERNANDEZ JR        592785465A     8/27/2011           11245801   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1010106900-IMC-MED         MARLENE PATINO              592078387A     8/31/2004             805529   UNITED AUTOMOBILE                  PO BOX 600580 , NORTH MIAMI, FL, 33160            14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   1003419800-IMC-MED         ANDREA T COMAS              265720404B     4/19/2015           15128604   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809310162*01-IMC-COV       CALDONIA M WATSON           262987279A     3/26/2013           20680302   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809307881*01-IMC-COV       WILFREDO GOMEZ              095403046A     1/30/2013        1.00079E+15   UNITED AUTO INS                    PO BOX 694120 , MIAMI, FL, 332691120              47 Medicare Secondary other liability insurance is primary
January, 2016   809184682*01-IMC-COV       MARIA E COREA               589424836A     9/25/2012           22713401   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   809057119*01-IMC-COV       LOLA M CHAPMAN              424528516D     2/28/2011             165519   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803767379*01-IMC-COV       LUDY CALDERON               149704590A      5/5/2014 0100094747-001293    UNITED AUTO INSURANCE              PO BOX 694120 , MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803750067*01-IMC-COV       AURA RUIZ                   085464192A    10/30/2005          1.098E+14   UNITED AUTO INSURANCE              3700 COLONNADE PKWY , BIRMINGHAM, AL, 352433216   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803638762*01-IMC-COV       ANDRES CASTANEDA            265972068A     8/22/2012             293548   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803423922*01-IMC-COV       ALFREDO RIVERO              593257909A      3/1/2013             320990   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803313951*01-IMC-COV       ROBERT L LOWRY              264287996A     9/18/2012           28313002   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803263195*01-IMC-COV       LAURA E FERNANDEZ           593339965B      2/4/2011             208374   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331690000   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803102597*01-IMC-COV       SAMUEL S LATORRE            582843115A      6/9/2015             466330   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   803083738*01-IMC-COV       GERARD M JEAN               594268197A      5/5/2011             249867   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802722727*01-IMC-COV       GERMAN CHALAS               264534033A     9/29/2011            2151352   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802628280*01-IMC-COV       HISIDRA M GOMEZ             770583949M     2/19/2011          113347010   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331690000   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   802532284*01-IMC-COV       LUIS M MARTINEZ             768011909A     1/23/2012             278095   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000551875-IMC-SIM    LORENZO H DOPAZO QUINTANA   593174156A     7/13/2015           26019207   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000551010-IMC-SIM    BLANCA N GALARZA            595407753A      3/1/2013             307789   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000536721-IMC-SIM    JOSE GARCIA                 771056944M     4/18/2011             202293   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000452777-IMC-SIM    CARLOS M AGUILAR            594098598A     6/21/2011             625972   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000440670-IMC-SIM    ALEJANDRA BARAGANO          768078574M    12/14/2011           19948101   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000430803-IMC-SIM    ANGEL D LEIVA               593316353A    11/11/2011           11014501   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000430762-IMC-SIM    WILLIE WEATHERSPOON         261379112A     12/7/2014             461512   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000422214-IMC-SIM    NATANAEL CASTRO             767240434M     4/22/2013             379802   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000407871-IMC-SIM    ALFREDO M MARTINEZ          591531169A    11/10/2011           12617701   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000393182-IMC-SIM    LIONEL ALEGRE               592013726A     11/9/2011             286673   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000393182-IMC-SIM    LIONEL ALEGRE               592013726A     11/8/2011          100056439   UNITED AUTO                        PO BOX 694120 , MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000386365-IMC-SIM    AIDA E QUINTERO             262514855A     1/12/2013             351816   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000386335-IMC-SIM    ADELA V SALGADO             104445864A     4/29/2011             146489   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000372683-IMC-SIM    ALFREDO RIVERO              593257909A      3/1/2013             320990   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000352270-IMC-SIM    JOSEFINA DURAN              595438304A    12/24/2011            5203402   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000330110-IMC-SIM    IRAIDA PEREZ                593309107A     7/28/2012           14361702   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000321687-IMC-SIM    HISIDRA M GOMEZ             770583949M     2/19/2011          113347010   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331690000   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000319133-IMC-SIM    RICARDO E VALLEJOS          592782290A    12/16/2013 UAD-327943           UNITED AUTOMOBILE INSURANCE COMP   P O BOX 694120 , MIAMI, FL, 33269                 47 Medicare Secondary other liability insurance is primary
January, 2016   QMXM00000319103-IMC-SIM    MARIA HERRERA               589012486A     7/27/2015             452169   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000265414-IMC-SIM    FERNANDO MARTINEZ           593113334A      2/5/2012           18646501   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   996015898-MCCI-HUM         JORGE A BROCH               769925559M      6/1/2014             176016   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   594152196-MCCI-HUM         ALICIA H DELGADO            594152196A     9/10/2012             282504   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   593176027-MCCI-HUM         BARBARA FERNANDEZ           593176027A     1/23/2013           33219101   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   267850428-MCCI-HUM         MONIQUE ALVAREZ DEL         267850428A    12/31/2013             386963   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   262933865-MCCI-HUM         CESAR A IZQUIERDO           262933865A     3/26/2013             375667   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   QMXM00000407035-IMC-SIM    CARL B LEE JR               263468740A      4/5/2010              69822   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331690000   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000042954-FHCP-FHCP   BETTY BAPTISTE              265538086A      3/1/2013             290565   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000042642-FHCP-FHCP   ISMAEL MARQUEZ              263952672A     2/24/2011           10147601   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000041105-FHCP-FHCP   DENISE SARABIA              265938716A    10/12/2015          100116733   UNITED AUTO INSURANCE COMPANY      PO BOX 694120 , MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary
January, 2016   MEM00000038488-FHCP-FHCP   MARIA HERRERA               591838870A      3/1/2014            2294405   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000036151-FHCP-FHCP   SYDNEY BRITNELL             262746179D     5/16/2012           28776901   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000030247-FHCP-FHCP   LESLIE WILLIAMS             262087011C1     1/3/2013           33581801   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000025427-FHCP-FHCP   ANNIE BREWINGTON            263783012A     6/24/2011             232501   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000025135-FHCP-FHCP   ZOILA MEJIA ROMERO          617482084M     1/28/2013          100080016   UNITED AUTOMOBILE INS              PO BXO 694120 , MIAMI, FL, 33169                  14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000023118-FHCP-FHCP   LUCIA MEJIAS                590434864A     5/14/2015             475263   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000015062-FHCP-FHCP   PEDRO CASTILLO              589119269A     8/21/2011             231576   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000002233-FHCP-FHCP   CANDIDA QUINTERO            266394557A     3/26/2011             188170   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000028861-FHCP-FHCP   YUDENNY RODRIGUEZ           145687765A     12/1/2013             196922   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000004399-FHCP-FHCP   MIKHAIL PEVZNER             069761851M     6/27/2012            2919303   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000004375-FHCP-FHCP   LAZARA BLANCO               595613869A      4/3/2015             447919   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000002217-FHCP-FHCP   THERESA HAMILTON            265858004W     6/16/2014             431070   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000000533-FHCP-FHCP   MARLENNE GONZALEZ           145568144A     8/20/2011         1.0005E+14   UNITED AUTO INSURANCE              PO BOX 694120 , MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000000533-FHCP-FHCP   MARLENNE GONZALEZ           145568144A      9/9/2009          145568144   UNITED AUTO                        PO BOX 694120 , MIAMI, FL, 331690000              14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000030632-FHCP-FHCP   EUSTOLIO DIAZ               591520294A     12/5/2011           60002803   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000002902-FHCP-FHCP   EUSEBIO GARCIA LICOR        266616587A     2/19/2011           60386402   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000030879-FHCP-FHCP   INES DIAZ                   590529648A     12/5/2011           60002803   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000011003-FHCP-FHCP   MARIANGELES MARTINEZ        122520575A     7/11/2016          100132328   UNITED AUTO INSURANCE              PO BOX 694120 , MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
                                       Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 4 of 13

January, 2016   MEM00000011197-FHCP-FHCP   HUMBERTO DELVALLE          264958467A    11/30/2015           25353704   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000004194-FHCP-FHCP   YUNIOR DOMINGUEZ           591572216A     11/4/2011             278424   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000003003-FHCP-FHCP   CARLOS DIAZ                581253947A     9/18/2015           30097703   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000003003-FHCP-FHCP   CARLOS DIAZ                581253947A     6/29/2013           30097701   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000003519-FHCP-FHCP   AIDA QUINTERO              262514855A     1/12/2013             351816   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000008577-FHCP-FHCP   BRUNOLSAV KUNSTEK          261915081A    10/30/2010             127865   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000003703-FHCP-FHCP   WILFREDO CABRERA           594685556A     3/28/2012             309693   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000000899-FHCP-FHCP   GERARDO CARRANZA           590585987A    12/18/2011             623248   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000002999-FHCP-FHCP   ALINA GARCIA               265955962C1    6/29/2013           30097701   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000003618-FHCP-FHCP   NELSON SANCHEZ ANGLADE     594723751BR    9/21/2015             510449   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000002266-FHCP-FHCP   GERARD JEAN                594268197A      5/5/2011             249867   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000000864-FHCP-FHCP   MARIA HERRERA              589012486A     7/27/2015             452169   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000001371-FHCP-FHCP   LILY CALDERON              261979344A     2/15/2010        1.00013E+14   UNITED AUTOMOBILE INSURANCE CO                     9345 SW 220STREE , CUTLER BAY, FL, 33190          47 Medicare Secondary other liability insurance is primary
January, 2016   MEM00000000956-FHCP-FHCP   ARNOLDO MORALES            593560371A     3/19/2011             170227   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2016   MEM00000001426-FHCP-FHCP   OLGA GARCIA                594499053A    11/28/2011             239243   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1470077-HYG-WELL           WILLIE SANDERS             261580527A      5/7/2012           20713401   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   2651903-HYG-WELL           MARGARET RIGGINS           261063070A     10/1/2014           40554601   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000585307-IMC-SIM    RUBEN RUIZ                 594930955M     4/25/2012             258795   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000583952-IMC-SIM    JOSEFA ONNA MARTINEZ       768689327M      7/1/2014             416184   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000229278-IMC-SIM    MATILDE E ACOSTA           768984129M     7/14/2015           23038204   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000609224-IMC-SIM    JUDY SOLANO                266945688A     11/1/2014             293360   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000583514-IMC-SIM    MARLENNE R GONZALEZ        145568144A     8/20/2011         1.0005E+14   UNITED AUTO INSURANCE                              PO BOX 694120 , MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000583514-IMC-SIM    MARLENNE R GONZALEZ        145568144A      9/9/2009          145568144   UNITED AUTO                                        PO BOX 694120 , MIAMI, FL, 331690000              14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000607806-IMC-SIM    LILLIAM A RUIZ             567745308B    10/16/2009          100006749   UNITED AUTO                                        PO BOX 694120 , MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary
January, 2017   QMXM00000335974-IMC-SIM    WALDO R ABARZUA            044543539A     9/20/2011          119924010   UNITED AUTO INS                                    PO BOX 694120 , MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary
January, 2017   QMXM00000435099-IMC-SIM    MARCELO LLORENTE           595354102A      6/4/2013           31793202   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000366043-IMC-SIM    RAUL E RODRIGUEZ           590267653A    11/20/2011             237789   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P3582740600-IMC-PRE        GLORIA I PEREIRA           150701083A     11/1/2013            2252104   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P6171673000-IMC-PRE        BLANCA N GALARZA           595407753A      3/1/2013             307789   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P6276910100-IMC-PRE        PEDRO M GUERRA             592470158A     2/17/2014             633110   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P3650610200-IMC-PRE        LOLA M CHAPMAN             424528516D     2/28/2011             165519   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P2768416400-IMC-PRE        EMILIA FIGUEROA            152529083B     9/28/2015           38164202   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P1592501100-IMC-PRE        GERTRUDE G MUNLIN          591061483A     3/22/2009             974605   UNITED AUTOMOBILE                                  POBOX 600580 , MIAMI, FL, 33160                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P9831748300-IMC-PRE        PIERRE THEODORE            122547053A      5/3/2012           22601301   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P4606344800-IMC-PRE        TEOFILA E RODRIGUEZ        265970110A     8/16/2011             250856   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P4606344800-IMC-PRE        TEOFILA E RODRIGUEZ        265970110A     8/16/2011        1.00049E+14   UNITED AUTOMOBILE INS CO                           PO BOX 694120 , MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary
January, 2017   P8960951700-IMC-PRE        RICARDO R BELL             593139134A     3/14/2012             237788   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P0330314500-IMC-PRE        CAONABO A DIAZ             089823145A     1/13/2012           15365101   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P0201613500-IMC-PRE        GLADYS LOPEZ               265916135A    12/16/2012           28818502   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P0001036900-IMC-PRE        F GALANO DE LABORIT        030468081A      3/5/2012           21704501   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   P0331008500-IMC-PRE        SONIA VILLAREAL            267470085A     4/24/2013           24786102   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1012500200-IMC-MED         BLANCA N GALARZA           595407753A      3/1/2013             307789   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1013534900-IMC-MED         MARIA E LEON SALABARRIA    769405903M     11/1/2011             284880   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   262779838-PPP-HUM          THEODORE TOUSSAINT         262779838A     4/28/2010            2148409   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   262779838-PPP-HUM          THEODORE TOUSSAINT         262779838A     4/21/2012             320727   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803849379*01-PPP-COV       LILLIE TOUSSAINT           247900629A     4/21/2012             320727   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809202642*01-IMC-COV       DOMINGO PERALTA            590942677A     5/15/2011             202235   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803311650*01-IMC-COV       MAURA HERNANDEZ            261993078A     2/19/2009          973647001   UNITED AUTOMOBILE INSURANCE                        1313 NW 167TH STREET , MIAMIA GARDENS, FL 33160   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803311650*01-IMC-COV       MAURA HERNANDEZ            261993078A     2/19/2009                      UNITED AUTOMOBILE INSUR                            ,,                                                47 Medicare Secondary other liability insurance is primary
January, 2017   809324001*01-PHC-COV       JUAN CHECO                 083460073A      2/2/2011             160366   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809160205*01-HCAS-COV      SYLVESTER ROLLINS          425742689A     10/2/2012           16549802   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809160205*01-HCAS-COV      SYLVESTER ROLLINS          425742689A     4/18/2014           16549803   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809117376*01-HCAS-COV      WILLIE J MORGAN            265443327A     9/28/2012           15163702   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809078385*01-HCAS-COV      WILLIE A TERRELL           260465988A    12/27/2014           40122501   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809059428*01-HCAS-COV      ELIA CARBO                 155442312A     1/24/2014           25801502   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809013757*01-HCAS-COV      ROGER BEAUVAIS             058444000A      2/5/2010          203683102   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   802768091*01-HCAS-COV      LYDIA K DAVIS              591502992A    10/24/2011             266770   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   8145208904-IMC-WELL        DOLORES MONTANO            593255715M      4/7/2006                      UNITED AUTOMOBILE INS CO                           PO BOX 601156 , MIAMI, FL 331600000               14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   8145208904-IMC-WELL        DOLORES MONTANO            593255715M     8/13/2012             298413   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   12355211-IMC-WELL          OSCAR M PADRON             584738181A     4/17/2012             300186   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809330667*01-HYG-COV       OLGA PATINO                593253788M      1/1/2011             186232   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803154401*01-CHO-COV       MINDY S DANCHAK            105524561A      3/8/2012             229485   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803081163*01-CHO-COV       CHRISTINE M GARTH          575425462A      8/6/2013           1.00E+14   UNITED AUTO INSURANCE                              PO BOX 694120 , MIAMI, FL 33269                   47 Medicare Secondary other liability insurance is primary
January, 2017   MEM00000026231-FHCP-FHCP   ANDRES TIRADO VASQUEZ      583387964A    12/16/2011             268913   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000014490-FHCP-FHCP   JOSE REYES                 455395445A      8/8/2011             226127   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1013523300-IMC-MED         AMERICA GUTIERREZ          592833545D6   11/11/2013           21528502   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1013523300-IMC-MED         AMERICA GUTIERREZ          592833545D6   11/11/2013           21528502   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1013353900-IMC-MED         JULIO A HERNANDEZ JR       592785465A     8/27/2011           11245801   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1013353900-IMC-MED         JULIO A HERNANDEZ JR       592785465A     8/27/2011           11245801   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1012190100-IMC-MED         EVARISTO R PENA FRANQUIZ   063622628M     10/6/2016          100137476   UNITED AUTOMOBILE INSURANCE CO                     PO BOX 694120 , MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary
January, 2017   1010106900-IMC-MED         MARLENE PATINO             592078387A     8/31/2004             805529   UNITED AUTOMOBILE                                  PO BOX 600580 , NORTH MIAMI, FL, 33160            14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1010106900-IMC-MED         MARLENE PATINO             592078387A     8/31/2004             805529   UNITED AUTOMOBILE                                  PO BOX 600580 , NORTH MIAMI, FL 33160             14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1009041100-IMC-MED         NORMA ARAGUEZ              589169150A    11/17/2014             442258   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1008158400-IMC-MED         SAMUEL B HEPBURN           263928777A     4/22/2010             119579   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   1003419800-IMC-MED         ANDREA T COMAS             265720404B     4/19/2015           15128604   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809310162*01-IMC-COV       CALDONIA M WATSON          262987279A     3/26/2013           20680302   UNITED AUTOMOBILE INSURANCE COMP                   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
                                                                                               6557601
                                                                                               Status Alert:
                                                                                               Medicare Secondary
January, 2017   809175774*01-IMC-COV       NELIDA HERNANDEZ           582587473A    12/30/2009 Payer                 UNITED AUTOMOBILE INSURANCE COMP Make a Request   1313 NW 167TH ST , MIAMI GARDENS, FL 33169-0000   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809171174*01-IMC-COV       ANA M SANCHEZ              564861986A    12/17/2010               6853802 UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809171174*01-IMC-COV       ANA M SANCHEZ              564861986A    12/17/2010               6853802 UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739    14 Medicare Secondary No-Fault insurance including auto is primary
                                      Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 5 of 13

January, 2017   809120612*01-IMC-COV       MARTIN MACKENS              265748010A      1/3/2012             290708 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   809057119*01-IMC-COV       LOLA M CHAPMAN              424528516D     2/28/2011             165519 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803760257*01-IMC-COV       ANNICE G HANSEL             255821846A     3/16/2010             121196 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 33169-0000       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803750067*01-IMC-COV       AURA RUIZ                   085464192A    10/30/2005                    UNITED AUTO INSURANCE              ,,                                                    14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803638762*01-IMC-COV       ANDRES CASTANEDA            265972068A     8/22/2012             293548 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803340248*01-IMC-COV       GISELA L TAVERAS            085501502A      7/7/2004                    UNITED AUTOMOBILE INS CO           PO BOX 600580 , MIAMI, FL 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803313951*01-IMC-COV       ROBERT L LOWRY              264287996A     9/18/2012           28313002 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   803263195*01-IMC-COV       LAURA E FERNANDEZ           593339965B      2/4/2011             208374 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331690000        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   802728680*01-IMC-COV       ANA G COLON                 142667770A     6/20/2004                    UNITED AUTO INS                    PO BOX 600580 , MIAMI, FL 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   802728680*01-IMC-COV       ANA G COLON                 142667770A     6/20/2004                    UNITED AUTO INS                    PO BOX 600580 , MIAMI, FL 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   802728680*01-IMC-COV       ANA G COLON                 142667770A     6/20/2004                    UNITED AUTO INS                    PO BOX 600580 , MIAMI, FL 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   802722727*01-IMC-COV       GERMAN CHALAS               264534033A     9/29/2011            2151352 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   802532284*01-IMC-COV       LUIS M MARTINEZ             768011909A     1/23/2012             278095 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000551875-IMC-SIM    LORENZO H DOPAZO QUINTANA   593174156A     7/13/2015           26019207 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000551010-IMC-SIM    BLANCA N GALARZA            595407753A      3/1/2013             307789 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000551010-IMC-SIM    BLANCA N GALARZA            595407753A      3/1/2013             307789 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000536721-IMC-SIM    JOSE GARCIA                 771056944M     4/18/2011             202293 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000452777-IMC-SIM    CARLOS M AGUILAR            594098598A     6/21/2011             625972 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000452777-IMC-SIM    CARLOS M AGUILAR            594098598A     6/21/2011             625972 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000440670-IMC-SIM    ALEJANDRA BARAGANO          768078574M    12/14/2011           19948101 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000440670-IMC-SIM    ALEJANDRA BARAGANO          768078574M    12/14/2011           19948101 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000430803-IMC-SIM    ANGEL D LEIVA               593316353A    11/11/2011           11014501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000430803-IMC-SIM    ANGEL D LEIVA               593316353A    11/11/2011           11014501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000430762-IMC-SIM    WILLIE WEATHERSPOON         261379112A     12/7/2014             461512 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000422214-IMC-SIM    NATANAEL CASTRO             767240434M     4/22/2013             379802 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000422214-IMC-SIM    NATANAEL CASTRO             767240434M     4/22/2013             379802 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000417254-IMC-SIM    MELVIN S LEWIS              257822494A     5/14/2012             304323 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000407871-IMC-SIM    ALFREDO M MARTINEZ          591531169A    11/10/2011           12617701 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000386365-IMC-SIM    AIDA E QUINTERO             262514855A     1/12/2013             351816 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000386365-IMC-SIM    AIDA E QUINTERO             262514855A     1/12/2013             351816 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000386365-IMC-SIM    AIDA E QUINTERO             262514855A     1/12/2013             351816 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000386365-IMC-SIM    AIDA E QUINTERO             262514855A     1/12/2013             351816 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000386335-IMC-SIM    ADELA V SALGADO             104445864A     4/29/2011             146489 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000372683-IMC-SIM    ALFREDO RIVERO              593257909A      3/1/2013             320990 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000372683-IMC-SIM    ALFREDO RIVERO              593257909A      3/1/2013             320990 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000352270-IMC-SIM    JOSEFINA DURAN              595438304A    12/24/2011            5203402 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000352270-IMC-SIM    JOSEFINA DURAN              595438304A    12/24/2011            5203402 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000335277-IMC-SIM    F GALANO DE LABORIT         030468081A      3/5/2012           21704501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000330110-IMC-SIM    IRAIDA PEREZ                593309107A     7/28/2012           14361702 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000330110-IMC-SIM    IRAIDA PEREZ                593309107A     7/28/2012           14361702 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000321687-IMC-SIM    HISIDRA M GOMEZ             770583949M     2/19/2011         113347010 UNITED AUTOMOBILE INSURANCE COMP    1313 NW 167TH ST , MIAMI GARDENS, FL, 331690000       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000321687-IMC-SIM    HISIDRA M GOMEZ             770583949M     2/19/2011         113347010 UNITED AUTOMOBILE INSURANCE COMP    1313 NW 167TH ST , MIAMI GARDENS, FL 331690000        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000321687-IMC-SIM    HISIDRA M GOMEZ             770583949M     2/19/2011         113347010 UNITED AUTOMOBILE INSURANCE COMP    1313 NW 167TH ST , MIAMI GARDENS, FL 33169-0000       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000319133-IMC-SIM    RICARDO E VALLEJOS          592782290A    12/16/2013 UAD-327943         UNITED AUTOMOBILE INSURANCE COMP   P O BOX 694120 , MIAMI, FL, 33269                     47 Medicare Secondary other liability insurance is primary
January, 2017   QMXM00000319133-IMC-SIM    RICARDO E VALLEJOS          592782290A    12/16/2013 UAD327943          UNITED AUTOMOBILE INSURANCE COMP   P O BOX 694120 , MIAMI, FL 33269                      47 Medicare Secondary other liability insurance is primary
January, 2017   QMXM00000319103-IMC-SIM    MARIA HERRERA               589012486A     7/27/2015             452169 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000308307-IMC-SIM    OBDILIA GONZZALEZ           265976011A     8/12/2015           25362104 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000270359-IMC-SIM    JOSE SOCORRO                591392038A      7/1/2008           9.25E+11 UNITED AUTO INS CO                 POB 600580 , MIAMI, FL 33160                          14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000265414-IMC-SIM    FERNANDO MARTINEZ           593113334A      2/5/2012           18646501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL, 331695739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000265414-IMC-SIM    FERNANDO MARTINEZ           593113334A      1/7/2011             186465 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331690000        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000265414-IMC-SIM    FERNANDO MARTINEZ           593113334A      2/5/2012           18646501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   996015898-MCCI-HUM         JORGE A BROCH               769925559M      6/1/2014             176016 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   994037212-MCCI-HUM         LORRAINE FURLONG            102327503D6    5/26/2011             167708 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   595800125-MCCI-HUM         EDGAR E RUIZ                595800125A      6/1/2011              75943 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   593176027-MCCI-HUM         BARBARA FERNANDEZ           593176027A     1/23/2013           33219101 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   267850428-MCCI-HUM         MONIQUE ALVAREZ DEL         267850428A    12/31/2013             386963 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   262933865-MCCI-HUM         CESAR A IZQUIERDO           262933865A     3/26/2013             375667 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   070320970-MCCI-HUM         RAYMOND NUNEZ               070320970A     6/29/2010             123025 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331690000        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   038165132-MCCI-HUM         MARIE A ROCKOFF             038165132A     2/22/2003                    UNITED AUTO INSURANCE CO           POBOX 14602 , LEXINGTON, KY 405120000                 47 Medicare Secondary other liability insurance is primary
January, 2017   QMXM00000407035-IMC-SIM    CARL B LEE JR               263468740A      4/5/2010              69822 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331690000        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   QMXM00000407035-IMC-SIM    CARL B LEE JR               263468740A      4/5/2010              69822 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331690000        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000042954-FHCP-FHCP   BETTY BAPTISTE              265538086A      3/1/2013             290565 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000042642-FHCP-FHCP   ISMAEL MARQUEZ              263952672A     2/24/2011           10147601 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000038893-FHCP-FHCP   JOSE DELGADO                263914212A      7/1/2009           60349501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000036151-FHCP-FHCP   SYDNEY BRITNELL             262746179D     5/16/2012           28776901 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000030247-FHCP-FHCP   LESLIE WILLIAMS             262087011C1     1/3/2013           33581801 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000025655-FHCP-FHCP   JOSEPH ALLIANCE             108506600A     11/2/2011             252981 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000025427-FHCP-FHCP   ANNIE BREWINGTON            263783012A     6/24/2011             232501 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000025135-FHCP-FHCP   ZOILA MEJIA ROMERO          617482084M     1/28/2013         100080016 UNITED AUTOMOBILE INS               PO BXO 694120 , MIAMI, FL 33169                       47 Medicare Secondary other liability insurance is primary
January, 2017   MEM00000022937-FHCP-FHCP   WILLIAM WILBANKS            267704203A      7/6/2005                    UNITED AUTO INS CO                 ATTN ZONIA ROMAN PO BOX 639000, MIAMI, FL 331630000   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000015062-FHCP-FHCP   PEDRO CASTILLO              589119269A     8/21/2011             231576 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000013184-FHCP-FHCP   MIGUEL NURSE WALKS          150708861A     1/18/2011         214628901 UNITED AUTOMOBILE INSURANCE COMP    1313 NW 167TH ST , MIAMI GARDENS, FL 33169-0000       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000002233-FHCP-FHCP   CANDIDA QUINTERO            266394557A     3/26/2011             188170 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 33169-5739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000002233-FHCP-FHCP   CANDIDA QUINTERO            266394557A     3/26/2011             188170 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 33169-5739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000028861-FHCP-FHCP   YUDENNY RODRIGUEZ           145687765A     12/1/2013             196922 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000004399-FHCP-FHCP   MIKHAIL PEVZNER             069761851M     6/27/2012            2919303 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000002217-FHCP-FHCP   THERESA HAMILTON            265858004W     6/16/2014             431070 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000000533-FHCP-FHCP   MARLENNE GONZALEZ           145568144A      9/9/2009         145568144 UNITED AUTO                         PO BOX 694120 , MIAMI, FL 331690000                   14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000000533-FHCP-FHCP   MARLENNE GONZALEZ           145568144A     8/20/2011           1.00E+14 UNITED AUTO INSURANCE              PO BOX 694120 , MIAMI, FL 33269                       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000030632-FHCP-FHCP   EUSTOLIO DIAZ               591520294A     12/5/2011           60002803 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000002902-FHCP-FHCP   EUSEBIO GARCIA LICOR        266616587A     2/19/2011           60386402 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 33169-5739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000030879-FHCP-FHCP   INES DIAZ                   590529648A     12/5/2011           60002803 UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
                                      Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 6 of 13

January, 2017   MEM00000007064-FHCP-FHCP   ERNESTO LEYVA             267806170A     5/23/2010                 118798     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331690000        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000004194-FHCP-FHCP   YUNIOR DOMINGUEZ          591572216A     11/4/2011                 278424     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000003003-FHCP-FHCP   CARLOS DIAZ               581253947A     6/29/2013               30097701     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000007095-FHCP-FHCP   CURTIS JOHNSON            428569685A     8/15/2006                 893241     UNITED AUTOMOBILE                                 PO BOX 600580 , MIAMI, FL 33160                       47 Medicare Secondary other liability insurance is primary
January, 2017   MEM00000008577-FHCP-FHCP   BRUNOLSAV KUNSTEK         261915081A    10/30/2010                 127865     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000008577-FHCP-FHCP   BRUNOLSAV KUNSTEK         261915081A    10/30/2010                 127865     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000003703-FHCP-FHCP   WILFREDO CABRERA          594685556A     3/28/2012                 309693     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000000899-FHCP-FHCP   GERARDO CARRANZA          590585987A    12/18/2011                 623248     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000002999-FHCP-FHCP   ALINA GARCIA              265955962C1    6/29/2013               30097701     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 33169-5739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000002266-FHCP-FHCP   GERARD JEAN               594268197A      5/5/2011                 249867     UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
                                                                                                249867
                                                                                                Status Alert:
                                                                                                Medicare Secondary
January, 2017   MEM00000002266-FHCP-FHCP   GERARD JEAN               594268197A      5/5/2011   Payer                    UNITED AUTOMOBILE INSURANCE COMP Make a Request   1313 NW 167TH ST , MIAMI GARDENS, FL 33169-5739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000000614-FHCP-FHCP   VERA PRUITT               261964126A      1/1/2012                   163675   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 33169-5739       14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000001371-FHCP-FHCP   LILY CALDERON             261979344A     2/15/2010                 1.00E+14   UNITED AUTOMOBILE INSURANCE CO                    9345 SW 220STREE , CUTLER BAY, FL 33190               47 Medicare Secondary other liability insurance is primary
January, 2017   MEM00000000956-FHCP-FHCP   ARNOLDO MORALES           593560371A     3/19/2011                   170227   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000001574-FHCP-FHCP   PABLO ESQUIJAROSA         594494061M    11/28/2011                   239243   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
January, 2017   MEM00000001426-FHCP-FHCP   OLGA GARCIA               594499053A    11/28/2011                   239243   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST , MIAMI GARDENS, FL 33169-5739       14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     124480369-MCCI-HUM         ALICIA PULGARIN           124480369A     9/10/2012   H1036 065                UNITED AUTO INSURANCE                             PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
April, 2017     594149978-MCCI-HUM         GLORIA OROZCO             594149978A    11/20/2015                19629404    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     594492431-MCCI-HUM         ELSA L DE LA TERGA        594492431A      6/1/2014                   169050   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     416529479-MCCI-HUM         AIDA E FERRARONE          416529479A     9/29/2006            9.06759E+11     UNITED AUTO INSURANCE CO                          PO BOX 600580, MIAMI BEACH, FL, 331600000             14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     379602286-MCCI-HUM         PEDRO MANTILLA            379602286A      2/1/2014                   365008   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     146283031-MCCI-HUM         CHARLES T MANGANIELLO     146283031A     8/10/2003   UAIG                     UNITED AUTOMOBILE INSURANCE CO                    PO BOX 600580, MIAMI, FL, 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     995153506-MCCI-HUM         CARMEN VANEK              WA289329873     4/8/2013                26857103    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     267687027-MCCI-HUM         LILIANA R SABIN           267687027A     4/13/2012                   321532   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     079508909-MCCI-HUM         FRANCISCO PEREZ           079508909A    12/10/1999   H1036 062                UNITED AUTOMOBILE INS CO                          PO BOX 600580, 905 940 7299, MIAMI, FL, 33160         14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     267404096-MCCI-HUM         EDGAR LOVETT JR           267404096A     7/15/2016                   547409   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     013726506-MCCI-HUM         HATHALA N SOTO            013726506A     5/25/2012   UAD000293474             UNITED AUTOMOBILE INSURANCE CO                    PO BOX 694120, MIAMI, FL, 33269                       14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     267729351-MCCI-HUM         ANTONINO GONZALEZ         267729351A     10/5/2012               2.207E+13    UNITED AUTOMOBILE INS                             PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
April, 2017     256561997-MCCI-HUM         ERNEST REED               256561997A      8/6/2015              100113992     UNITED AUTOMOBILE INS                             PO BOX 694120, MIAMI, FL, 332691120                   47 Medicare Secondary other liability insurance is primary
April, 2017     106301550-MCCI-HUM         AMANDA DE LEON            106301550A     7/22/2015                40480503    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
April, 2017     023509102-MCCI-HUM         RAMONA MORA               023509102A    11/19/2011                  9185607   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
May, 2017       1002780700-IMC-MED         JULIO RODRIGUEZ           265138135A     3/30/2014                   392103   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      22660695101-EHTH-EHTH      GEORGE H QUICK            226606951A     4/30/2014                   434544   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      804216649*01-IMC-COV       MARIA R GUAQUETA          134505379A     11/2/2013                   388744   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      802947084*01-PPP-COV       THEODORE TOUSSAINT        262779838A     4/21/2012                   320727   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      802947084*01-PPP-COV       THEODORE TOUSSAINT        262779838A     4/28/2010                  2148409   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803286985*01-PPP-COV       LASHUNDA J SCOTT          168442430C1    1/14/2014                   411161   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803309249*01-IMC-COV       OCTAVIO P ARAUJO          594492969A    10/21/2015                   512913   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803309249*01-IMC-COV       OCTAVIO P ARAUJO          594492969A     8/13/2015                   512913   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803023617*01-IMC-COV       WILLIE WEATHERSPOON       261379112A     12/7/2014                   461512   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      809215960*01-HCAS-COV      MARLENE PATINO            592078387A     8/31/2004                   805529   UNITED AUTOMOBILE                                 PO BOX 600580, NORTH MIAMI, FL, 33160                 14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      P00101169-VMIL-FREH        SHIRLEY COTE              041367412A     7/19/2011                10048116    UNITED AUTO INSURANCE                             PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
June, 2017      T00097604-VMIL-OPT         CELIA MELENDEZ            140446413A     11/8/2011                10547901    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      802520341*01-HCAS-COV      RUBY PEREZ                143364249A    10/13/2003   H5431 006                UNITED AUTOMOBILE INS CO                          PO BOX 600580, MIAMI, FL, 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      804252331*01-IMC-COV       MARIA HERRERA             591838870A      3/1/2014                  2294405   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      804526138*01-IMC-COV       MARVIN FORD               262026507A     4/23/2013   UAD24205902              UNITED AUTOMOBILE INSURANCE COMP                  PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
June, 2017      804401021*01-IMC-COV       RUBEN RUIZ                594930955M     4/25/2012                   258795   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      804270047*01-IMC-COV       RUBI ZAYAS                592813852A     4/20/2012              100066484     UNITED AUTOMOBILE INSURANCE COMP                  PO BOX 694120, MIAMI, FL, 33269                       14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      804270047*01-IMC-COV       RUBI ZAYAS                592813852A     4/20/2012              100066484     UNITED AUTOMOBILE INSURANCE COMP                  PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
June, 2017      098322271-MCCI-HUM         PRISCILLA MARTINEZ        098322271A      9/2/2015                   462808   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      800001209-PMPI-PMPI        ZOILA V MEJIA ROMERO      617482084M     1/28/2013              100080016     UNITED AUTOMOBILE INS                             PO BXO 694120, MIAMI, FL, 33169                       47 Medicare Secondary other liability insurance is primary
June, 2017      P4009653900-IMC-PRE        LINA M GOMEZ              263742975A    10/28/2007   H1609 016                UNITED AUTOMOBILE INS                             PO BOX 694140, MIAMI, FL, 331690000                   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      P2911131100-IMC-PRE        SHAWNTRELL ROBERTS        594106806A     7/18/2016                   551961   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      804189593*01-IMC-COV       MICHAEL LAWRENCE          267135649A      5/1/2014                32512101    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803789585*01-IMC-COV       ROSIBEL B IDIAQUEZ        594423899A      9/1/2013                32328501    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      802722769*01-IMC-COV       RAIMUNDO PEREZ MATEO      768422125M    10/27/2015   0100117842-002-34        UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 33169            47 Medicare Secondary other liability insurance is primary
June, 2017      804243888*01-PPP-COV       KATERICE MOZONE           592360303A      3/2/2017                   586467   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803849379*01-PPP-COV       LILLIE TOUSSAINT          247900629A     4/21/2012                   320727   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803311650*01-IMC-COV       MAURA HERNANDEZ           261993078A     2/19/2009   973647-001               UNITED AUTOMOBILE INSURANCE                       1313 NW 167TH STREET, MIAMIA GARDENS, FL, 33160       14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803311650*01-IMC-COV       MAURA HERNANDEZ           261993078A     2/19/2009   973647-001               UNITED AUTOMOBILE INSUR                           1313 NW 167TH STREET, MIAMIA GARDENS, FL, 33160       47 Medicare Secondary other liability insurance is primary
June, 2017      809150029*01-HCAS-COV      MARISA P CABRERA          340505019A      8/3/2016                   566826   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      809114933*01-IMC-COV       BARBARA MIGUEL GONZALEZ   265061011A      9/3/2016                39393903    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      809072120*01-IMC-COV       GEORGE J WIGGINS          238780939A     9/27/2016                54868101    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803767379*01-IMC-COV       LUDY CALDERON             149704590A      5/5/2014                39686501    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803750067*01-IMC-COV       AURA RUIZ                 085464192A    10/30/2005               1.098E+14    UNITED AUTO INSURANCE                             3700 COLONNADE PKWY, BIRMINGHAM, AL, 352433216        14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      803340248*01-IMC-COV       GISELA L TAVERAS          085501502A      7/7/2004   H1609 017                UNITED AUTOMOBILE INS CO                          PO BOX 600580, MIAMI, FL, 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2017      802728680*01-IMC-COV       ANA G COLON               142667770A     6/20/2004   H1032 176                UNITED AUTO INS                                   PO BOX 600580, MIAMI, FL, 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    QMXM00000577935-IMC-SIM    JOHANNA MARTINEZ          153727386A     3/20/2006   S5601 008                UNITED AUTO INS                                   445 Great Circle Road, Nashville, TN, 37228           14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    P5807286200-IMC-PRE        ROMAN MONCADA             595721624A     1/18/2017              595721624     UNITED AUTO INSURANCE                             PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
August, 2017    QMXM00000442225-IMC-SIM    JUANA ESTRADA             594706342M      6/5/2012   H1045 012                UNITED AUTOMOBILE INS                             PO BOX 694120, MIAMI, FL, 33269                       14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    P0302611800-IMC-PRE        CARMEN GARCIA             262786118D      9/3/2016                39393903    UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    803790505*01-IMC-COV       KATHIA F HARRIS           267671535A     3/18/2014                   425337   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    1010106900-IMC-MED         MARLENE PATINO            592078387A     8/31/2004                   805529   UNITED AUTOMOBILE                                 PO BOX 600580, NORTH MIAMI, FL, 33160                 14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    267850428-MCCI-HUM         MONIQUE ALVAREZ DEL       267850428A    12/31/2013                   386963   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    266959447-MCCI-HUM         AMPARO MUIA               266959447A     2/19/2017                   570457   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    262779838-PPP-HUM          THEODORE TOUSSAINT        262779838A     4/28/2010                  2148409   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    8145208904-IMC-WELL        DOLORES MONTANO           593255715M     8/13/2012                   298413   UNITED AUTOMOBILE INSURANCE COMP                  1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    13404253-IMC-WELL          ANA G COLON               142667770A     6/20/2004   H1032 176                UNITED AUTO INS                                   PO BOX 600580, MIAMI, FL, 331600000                   14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017    MEM00000037236-FHCP-FHCP   MARIO TAMAYO              265910407A      7/1/2017              265910407     UNITED AUTO                                       9250 W. Flagler Street, Suite 600, Miami, FL, 33174   47 Medicare Secondary other liability insurance is primary
                                          Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 7 of 13

August, 2017      MEM00000025135-FHCP-FHCP    ZOILA MEJIA ROMERO         617482084M     1/28/2013          100080016     UNITED AUTOMOBILE INS              PO BXO 694120, MIAMI, FL, 33169                          47 Medicare Secondary other liability insurance is primary
August, 2017      MEM00000023118-FHCP-FHCP    LUCIA MEJIAS               590434864A     5/14/2015             475263     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017      MEM00000022937-FHCP-FHCP    WILLIAM WILBANKS           267704203A      7/6/2005 H1609 017              UNITED AUTO INS CO                 ATTN ZONIA ROMAN, PO BOX 63-9000, MIAMI, FL, 331630000   14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017      MEM00000005316-FHCP-FHCP    DANA EDWARDS               265778258A     3/26/2017           58195301     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017      MEM00000004375-FHCP-FHCP    LAZARA BLANCO              595613869A      4/3/2015             447919     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017      MEM00000002217-FHCP-FHCP    THERESA HAMILTON           265858004W     6/16/2014             431070     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
August, 2017      51102712700-HFAP-HFAP       MARGUERITE Z MILLER        262662626A     9/12/2010 UAD158981              UNITED AUTOMOBILE INSURANCE        PO BOX 694120, MIAMI, FL, 33169                          47 Medicare Secondary other liability insurance is primary

September, 2017   QMXM00000386365-IMC-SIM     AIDA E QUINTERO            262514855A     1/12/2013              351816 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary

September, 2017   MEM00000003519-FHCP-FHCP    AIDA QUINTERO              262514855A     1/12/2013              351816 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary

September, 2017   802520341*01-HCAS-COV       RUBY PEREZ                 143364249A    10/13/2003                        UNITED AUTOMOBILE INS CO           PO BOX 600580, MIAMI, FL, 331600000                      14 Medicare Secondary No-Fault insurance including auto is primary

September, 2017   P4035753000-IMC-PRE         AIDA E QUINTERO            262514855A     1/12/2013             351816     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
October, 2017     QMXM00000761093-PCPS-PROV   JACQUELINE T WILLIAMS      267534077A      5/8/2015           35278603     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
October, 2017     267727616-MCCI-HUM          ADA GOMEZ PLATA            267727616A     3/23/2017             603740     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
October, 2017     263270488-MCCI-HUM          WESLEY A SPAN              263270488A      5/3/2017          100149013     UNITED AUTO INSURANCE COMPANY      PO BOX 694140, MIAMI GARDENS, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
October, 2017     038165132-MCCI-HUM          MARIE A ROCKOFF            038165132A     2/22/2003 H1036 065              UNITED AUTO INSURANCE CO           POBOX 14602, LEXINGTON, KY, 405120000                    47 Medicare Secondary other liability insurance is primary

November, 2017    802520341*01-HCAS-COV       RUBY PEREZ                 143364249A    10/13/2003 S5601 022              UNITED AUTOMOBILE INS CO           PO BOX 600580, MIAMI, FL, 331600000                      14 Medicare Secondary No-Fault insurance including auto is primary

November, 2017    71358037100-PHC-AMG         MICHAEL HERNANDEZ          592712060A      9/6/2010 S 301541328070001      UNITED AUTOMOBIL INS               C/O SEDGWICK, PO BOX 1010, PHILADELPHIA, PA, 191051010   14 Medicare Secondary No-Fault insurance including auto is primary

November, 2017    71358037100-PHC-AMG         MICHAEL HERNANDEZ          592712060A      9/6/2010          1.00251E+13 UNITED AUTMOBILE INSURANCE           PO BOX 694120, NMB, FL, 33269                            47 Medicare Secondary other liability insurance is primary

November, 2017    124480369-MCCI-HUM          ALICIA PULGARIN            124480369A     9/10/2012 H5431 012              UNITED AUTO INSURANCE              PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary

November, 2017    809199937*01-IMC-COV        PAULA A RODRIGUEZ          267787678C2   11/21/2013               402597 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2017    MEM00000022937-FHCP-FHCP    WILLIAM WILBANKS           267704203A      7/6/2005   H1036 257          UNITED AUTO INS CO                   ATTN ZONIA ROMAN, PO BOX 63-9000, MIAMI, FL, 331630000   14 Medicare Secondary No-Fault insurance including auto is primary
December, 2017    QMXM00000442225-IMC-SIM     JUANA ESTRADA              594706342M      6/5/2012   Y05AL81517         UNITED AUTOMOBILE INS                PO BOX 694120, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
December, 2017    803311650*01-IMC-COV        MAURA HERNANDEZ            261993078A     2/19/2009   H5471 001          UNITED AUTOMOBILE INSUR              9250 W. Flagler Street, Suite 600, Miami, FL, 33174      47 Medicare Secondary other liability insurance is primary
December, 2017    1012190100-IMC-MED          EVARISTO R PENA FRANQUIZ   063622628M     10/6/2016            100137476 UNITED AUTOMOBILE INSURANCE CO       PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
January, 2018     267729351-MCCI-HUM          ANTONINO GONZALEZ          267729351A     10/5/2012   H1036 054          UNITED AUTOMOBILE INS                PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
January, 2018     802576611*01-IMC-COV        CLAUDETTE M SAWYERS        591526789A      3/9/2017               602026 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2018     1680124021-HYG-WELL         SARA V GONZALEZ            267976265B     2/26/2011               200707 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2018     755465-HYG-WELL             MARY W DOYLE               256967260A     1/30/2006             30041483 UNITED AUTO INSURANCE                PO BOX 921399, NORCROSS, GA, 30010                       47 Medicare Secondary other liability insurance is primary
January, 2018     H1077866900-HPRW-HUM        ROBERT STABAK              067527150A     2/10/2016   H1036 062          UNITED AUTO                          3501 SW 160th Avenue, Miramar, FL, 33027                 47 Medicare Secondary other liability insurance is primary
January, 2018     H1077866900-PPC-HUM         ROBERT STABAK              067527150A     2/10/2016   H1036 062          UNITED AUTO                          3501 SW 160th Avenue, Miramar, FL, 33027                 47 Medicare Secondary other liability insurance is primary
January, 2018     9489132055-HYG-WELL         HECTOR H SAMAME            594330780B1   12/31/2011               250940 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2018     8195301011-HYG-WELL         PEDRO L CERVANTES          267976265A     2/26/2011               200707 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2018     MEM00000004399-FHCP-FHCP    MIKHAIL PEVZNER            069761851M     6/27/2012              2919303 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    8131311554-HYG-WELL         DEMETRESS O HAMILTON       265758126A    12/26/2013               409733 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    H5240365400-HPRW-HUM        MILLER W MITCHELL          154605782A     4/11/2012            800079673 UNITED AUTO                          PO BOX 940849, PLANO, TX, 75094                          14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    H5138737800-HPRW-HUM        MIKHAIL PEVZNER            069761851M     6/27/2012              2919303 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    QMXM00000564257-IMC-SIM     ELIZABETH RODRIGUEZ        325909603A      6/7/2017             10778901 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    QMXM00000564257-IMC-SIM     ELIZABETH RODRIGUEZ        325909603A      1/9/2017               107789 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    8904575044-HYG-WELL         RONNIE TULLIS              261352127A      9/1/2015               296556 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    P3691781400-IMC-PRE         ALDO PENALVER              149700894A     7/26/2017             40878403 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    272524591-MCCI-HUM          AUDREE UNDERWOOD           272524591A     5/16/2017               111711 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2018    QMXM00000577935-IMC-SIM     JOHANNA MARTINEZ           153727386A     3/20/2006   H3152 085          UNITED AUTO INS                      9 Entin Road, Suite 203, Parsippany, NJ, 07054           14 Medicare Secondary No-Fault insurance including auto is primary
March, 2018       013726506-MCCI-HUM          HATHALA N SOTO             013726506A     5/25/2012   UAD000293474       UNITED AUTOMOBILE INSURANCE CO       PO BOX 694120, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
March, 2018       802520341*01-HCAS-COV       RUBY PEREZ                 143364249A    10/13/2003   H5420 006          UNITED AUTOMOBILE INS CO             PO BOX 600580, MIAMI, FL, 331600000                      14 Medicare Secondary No-Fault insurance including auto is primary
March, 2018       804252893*01-HCAS-COV       ENRIQUE VALQUI             771019577A     9/17/2017             56175301 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2018       QMXM00000571154-IMC-SIM     IVETTE MARTINEZ            264918072A     10/2/2017               640597 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2018       QMXM00000625298-IMC-SIM     ISIDRO E GARCIA            266270621A     2/20/2014              6730605 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2018       QMXM00000590454-IMC-SIM     MICIAH NABBIE              267275673A     9/19/2017               622332 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2018       MEM00000025828-FHCP-FHCP    JULIO VEGA                 102502418A      5/2/2017               598521 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
May, 2018         71358037100-PHC-AMG         MICHAEL HERNANDEZ          592712060A      9/6/2010   WEN01421722        UNITED AUTOMOBIL INS                 PO BOX 269015, MIAMI, FL, 33126                          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2018         802746931*01-IMC-COV        IVETTE MARTINEZ            264918072A     10/2/2017               640597 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
June, 2018        628059-PMPI-PMPI            NORMA LLANO                592475232A      2/6/2017            592475232 UNITED AUTOMOBILE INSURANCE CO       1313 NW 167TH ST, MIAMI, FL, 33169                       14 Medicare Secondary No-Fault insurance including auto is primary
June, 2018        665015-PMPI-PMPI            HUMBERTO JIMENEZ           592857305A     3/26/2018            592857305 UNITED AUTOMOBILE INSURANCE          PO BOX 694120, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
July, 2018        11330-MIJR-PROV             WILFREDO GOMEZ             095403046A     1/30/2013          1.00079E+15 UNITED AUTO INS                      PO BOX 694120, MIAMI, FL, 332691120                      47 Medicare Secondary other liability insurance is primary
August, 2018      50099-MIJR-PROV             INES RIVERA                265337352A    11/16/2016            100139717 UNITED AUTOMOBIL                     PO BOX 694120, MIAMI, FL, 33260                          14 Medicare Secondary No-Fault insurance including auto is primary
August, 2018      809311202*01-PHC-COV        ELIANE AUGUSTIN            267977352A     7/20/2017            100161198 UNITED AUTO                          PO BOX 694300, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
August, 2018      71358037100-PHC-AMG         MICHAEL HERNANDEZ          592712060A    11/13/2017               639847 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary

September, 2018   41800-MIJR-PROV             GRACIELA G MCCALLUM        262929182A     5/16/2010          1.00018E+11 UNITED AUTO INSURANCE                PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary

September, 2018   43683-MIJR-PROV             OLIVE A COLEY              262113255A    10/31/2003 H1036 264              UNITED AUTO INSURANCE CO           PO BOX 600580, NORTH MIAMI, FL, 33160                    14 Medicare Secondary No-Fault insurance including auto is primary

November, 2018    652374-PMPI-PMPI            TERESITA VALDES            591586754A     11/1/2016              440464 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary

November, 2018    640788-PMPI-PMPI            CARLOS CARDENAS            262958917A      3/1/2017             60516501   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    5079787-PMPI-PMPI           FRANCISCO BARRERA          770787864A     11/1/2017             39415902   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    QMXM00000577935-IMC-SIM     JOHANNA MARTINEZ           153727386A     3/20/2006                   85   UNITED AUTO INS                    9 Entin Road, Suite 203, Parsippany, NJ, 07054           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    22660695101-EHTH-EHTH       GEORGE H QUICK             226606951A     4/30/2014               434544   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    P0302611800-IMC-PRE         CARMEN GARCIA              262786118D      9/3/2016             39393903   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    628716-PMPI-PMPI            LAZARO A DOMINGUEZ         267158422A      9/1/2017             18838702   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    563612-PMPI-PMPI            DEBORAH GAVINS             266316479A      1/1/2017               342016   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    QMXM00000564257-IMC-SIM     ELIZABETH RODRIGUEZ        325909603A      6/7/2017             10778901   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018    QMXM00000564257-IMC-SIM     ELIZABETH RODRIGUEZ        325909603A      1/9/2017               107789   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
                                      Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 8 of 13

December, 2018   38217-MIJR-PROV             LUCIA SANCHEZ            149706479A     3/19/2012               243730    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018   71091534700-PHC-AMG         FELICIA P HASTINGS       592106907A     1/25/2012            100060040    UNITED AUTO INS                    PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
December, 2018   5110701-PMPI-PMPI           NEIDA RABELO             616114278A      4/1/2016             39182901    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
December, 2018   561715-PMPI-PMPI            PABLO OLIVA              595373685A      9/1/2018               399859    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    809072120*01-IMC-COV        GEORGE J WIGGINS         238780939A     9/27/2016             54868101    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    804243888*01-PPP-COV        KATERICE MOZONE          592360303A      3/2/2017               586467    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    802700821*01-HYG-COV        LIDDIE M SOLOMON         264544161D6    3/29/2016               518943    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    QMXM00000761093-PCPS-PROV   JACQUELINE T WILLIAMS    267534077A      5/8/2015             35278603    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    MEM00000008578-FHCP-FHCP    GEORGE MENESES           261930156A     2/19/2018             49325302    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    QMXM00000405478-IMC-SIM     VILMA RODRIGUEZ          594325359A     7/11/2018               661257    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    71358037100-PHC-AMG         MICHAEL HERNANDEZ        592712060A    11/13/2017               639847    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    71358037100-PHC-AMG         MICHAEL HERNANDEZ        592712060A      9/6/2010          1.00251E+13    UNITED AUTMOBILE INSURANCE         PO BOX 694120, NMB, FL, 33269                            47 Medicare Secondary other liability insurance is primary
January, 2019    71358037100-PHC-AMG         MICHAEL HERNANDEZ        592712060A      9/6/2010          1.00251E+13    UNITED AUTOMOBIL INS               PO BOX 694120, NMB, FL, 33269                            14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    QMXM00000294447-IMC-SIM     LUIS LICEA               530157755A      8/6/2018             39321805    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    QMXM00000583507-IMC-SIM     GEORGE J MENESES         261930156A     2/19/2018             49325302    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    49286-MIJR-PROV             PEDRO MANTILLA           379602286A      2/1/2014               365008    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    261743441-MCCI-HUM          FERNANDO RODRIGUEZ       261743441A     8/20/2015              8078306    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5228128600-AVDI-AVDI       AIDA IGLESIAS MOREIRA    7JM1GF7XF21     9/1/2014               189230    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5220592500-AVDI-AVDI       MARIE L JOSEPH           1N55Y31XD56    6/20/2009                   65    UNITED AUTOMOBILE INS CO           PO BOX 600580, MIAMI, FL, 331600000                      14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1077202900-AVDI-AVDI       SHICAL SIMMONS           4XX8UJ8EH53    1/30/2015             40848601    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5204894600-AVDI-AVDI       RICKY J TORRES           4PT9E91TA23   11/24/2013   UAD402610             UNITED AUTO INSURANCE COMPANY      PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
January, 2019    A1068268400-AVDI-AVDI       LUIS HERNANDEZ           1QD4YU1GU06     7/2/2012                     1   UNITED AUTOMOBILE INSURANCE CO     PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
January, 2019    A1064876300-AVDI-AVDI       EMMANUEL HUNTER          6FT1RD9RG80    12/4/2014             24950603    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1064876300-AVDI-AVDI       EMMANUEL HUNTER          6FT1RD9RG80   11/28/2014             24950603    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1061093500-AVDI-AVDI       YOLANDA BUTTS            2EA4YN2TF92    4/21/2015               494447    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5221754800-AVDI-AVDI       MARGARITA MURGUIDO       6A70AH9JU31    9/13/2010          1.00025E+14    UNITED AUTO                        PO BOX 694120, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5235379200-AVDI-AVDI       MARIA V SUAREZ FLORES    3RJ8GG7DY25     8/1/2017            129296012    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5219535400-AVDI-AVDI       DELICIA L BATTEN-JEAN    7A23MM7TH97    4/28/2016               543599    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5227886000-AVDI-AVDI       AMPARO GLUKSTAD          2U78PK4QP27    2/24/2016          1.00127E+11    UNITED AUTOMOBILE INSURANCE CO     PO BOX 6941120, MIAMI, FL, 332691120                     47 Medicare Secondary other liability insurance is primary
January, 2019    A5224879900-AVDI-AVDI       MARTHA E ARIAS           2TT1YC3YN33    3/24/2017            100147124    UNITED AUTOMOBILE INC              PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
January, 2019    A5214197100-AVDI-AVDI       JENNIFER VALLE           2H54HD3DC74    10/5/2013             27852402    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5208398500-AVDI-AVDI       CLAIRE LIBASCI           6TJ5WY0JU61    1/20/2018             54513803    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A5206366500-AVDI-AVDI       PAULA M MEDINA           1RV5KJ6YR80    7/17/2006                     1   UNITED AUTOMOBILE                  4300 N.W. 89TH BLVD., GAINESVILLE, FL, 32606             14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1076210800-AVDI-AVDI       ANDRE LEWIS              6UN1GG8HD91     5/7/2014             37912201    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1072301400-AVDI-AVDI       CLAUDETTE FARRINGTON     5G76U78WP47    12/3/2016           1001404543    UNITED AUTOMOBILE                  PO BOX 694120, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1061040900-AVDI-AVDI       LEROY GADSON             5A75R73PY74    1/17/1998   UAU307956             UNITED AUTOMOBILE INS GROUP        POBOX 600580, MIAMI, FL, 33160                           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1058850000-AVDI-AVDI       WILLIE M WILLIAMS        4J78JY2XD20    3/29/2016               518943    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1058210700-AVDI-AVDI       MARTHA L JOHNSON         2QW9MX0EK24    2/20/2013               371519    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1035481800-AVDI-AVDI       DEMOSTHENE N JONSON      6JV5HH9FR88    12/4/2014               449402    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1032737000-AVDI-AVDI       TEOFILO CALLE            9JX6CE2RA66     8/1/2013             13946303    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A1011812400-AVDI-AVDI       DIANA H DIAZ             7UD7EX7EJ68    9/22/2017               651080    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A0013538300-AVDI-AVDI       MONTAGUE A RODNEY        8RJ7HW9UD38    8/18/2012   UAD025048601          UNITED AUTOMOBILE INS              PO BOX 694600, MIAMI, FL, 33629                          14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A0013538300-AVDI-AVDI       MONTAGUE A RODNEY        8RJ7HW9UD38   11/12/2011               250486    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
January, 2019    A0013406800-AVDI-AVDI       RENE MARTINEZ            4XM5C37XN88    6/23/2017             55465502    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2019   597718-PMPI-PMPI            ALONZO MARSH             594669396A      4/1/2016               110667    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
February, 2019   802722769*01-IMC-COV        RAIMUNDO PEREZ MATEO     768422125M    10/27/2015   0100117842-002-34     UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 33169               47 Medicare Secondary other liability insurance is primary
February, 2019   71091534700-PHC-AMG         FELICIA P HASTINGS       592106907A     1/25/2012            100060040    UNITED AUTO INS                    PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
February, 2019   13404253-IMC-WELL           ANA G COLON              142667770A     6/20/2004                  176    UNITED AUTO INS                    PO BOX 600580, MIAMI, FL, 331600000                      14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      804252893*01-HCAS-COV       ENRIQUE VALQUI           771019577A     9/17/2017             56175301    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      MEM00000022937-FHCP-FHCP    WILLIAM WILBANKS         267704203A      7/6/2005                   17    UNITED AUTO INS CO                 ATTN ZONIA ROMAN, PO BOX 63-9000, MIAMI, FL, 331630000   14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      583110-PMPI-PMPI            CARLOS RAUDEZ            266936536A     5/10/2018             51850802    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      013726506-MCCI-HUM          HATHALA N SOTO           013726506A     5/25/2012   UAD000293474          UNITED AUTOMOBILE INSURANCE CO     PO BOX 694120, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      038165132-MCCI-HUM          MARIE A ROCKOFF          038165132A     2/22/2003                   65    UNITED AUTO INSURANCE CO           POBOX 14602, LEXINGTON, KY, 405120000                    47 Medicare Secondary other liability insurance is primary
April, 2019      HS751517-CLMS-HSUN          Carlos Baca              9NT2EA3HP94    2/16/2009          9.72752E+11    UNITED AUTOMOBILE INSURANCE        PO BOX 694120, MAIMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      HS797618-CLMS-HSUN          Rigoberto Funez          8PU4V03XT68     3/6/2011              5673902    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      HS770807-CLMS-HSUN          Graciela Gonzalez        4KK9GU8JP10     8/1/2012              9310403    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      HS725944-CLMS-HSUN          Miriam Santiago Garcia   4U16NM4NU55   11/19/2017               641986    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      50099-MIJR-PROV             INES RIVERA              265337352A    11/16/2016            100139717    UNITED AUTOMOBIL                   PO BOX 694120, MIAMI, FL, 33260                          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      QMXM00000564257-IMC-SIM     ELIZABETH RODRIGUEZ      325909603A      6/7/2017             10778901    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      QMXM00000564257-IMC-SIM     ELIZABETH RODRIGUEZ      325909603A      1/9/2017               107789    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      QMXM00000681190-IMC-SIM     DENIA MANDINA            589835986A     5/23/2018               685805    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      267729351-MCCI-HUM          ANTONINO GONZALEZ        267729351A     10/5/2012            2.207E+13    UNITED AUTOMOBILE INS              PO BOX 694120, MIAMI, FL, 33269                          47 Medicare Secondary other liability insurance is primary
April, 2019      256561997-MCCI-HUM          ERNEST REED              256561997A      8/6/2015            100113992    UNITED AUTOMOBILE INS              PO BOX 694120, MIAMI, FL, 332691120                      47 Medicare Secondary other liability insurance is primary
April, 2019      803911865*01-IMC-COV        ROSA A PEREZ             263155954B     11/6/2014             38810801    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      803340248*01-IMC-COV        GISELA L TAVERAS         085501502A      7/7/2004                   17    UNITED AUTOMOBILE INS CO           PO BOX 600580, MIAMI, FL, 331600000                      14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      803309249*01-IMC-COV        OCTAVIO P ARAUJO         594492969A    10/21/2015               512913    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      803309249*01-IMC-COV        OCTAVIO P ARAUJO         594492969A     8/13/2015               512913    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      803030945*01-IMC-COV        MARIA I COBAS            766098876M     8/25/2018               718004    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      QMXM00000308307-IMC-SIM     OBDILIA GONZZALEZ        265976011A     8/12/2015             25362104    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      QMXM00000264094-IMC-SIM     MARIA I COBAS            766098876M     8/25/2018               718004    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      995592531-MCCI-HUM          ENID L VIRGO DIXON       267258067D     4/25/2018             65874801    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      272524591-MCCI-HUM          AUDREE UNDERWOOD         272524591A     5/16/2017               111711    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      266959447-MCCI-HUM          AMPARO MUIA              266959447A     2/19/2017               570457    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      MEM00000037236-FHCP-FHCP    MARIO TAMAYO             265910407A      7/1/2017            265910407    UNITED AUTO                        4630 Woodlands Corporate Blvd, Tampa, FL, 33614          47 Medicare Secondary other liability insurance is primary
April, 2019      MEM00000004745-FHCP-FHCP    DENIA MANDINA            589835986A     5/23/2018               685805    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      MEM00000041309-FHCP-FHCP    FERDINAND JACSAINT       593039616A     2/27/2014             39690201    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      MEM00000003003-FHCP-FHCP    CARLOS DIAZ              581253947A     9/18/2015             30097703    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      HS753233-CLMS-HSUN          Victor Cardenas          9FV0NF0EJ32   12/16/2015             14773605    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      H7800279000-HPRW-HUM        ELIANE AUGUSTIN          267977352A     7/20/2017            100161198    UNITED AUTO                        PO BOX 694300, MIAMI, FL, 33269                          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      4601-MIJR-PROV              LAZARO R CARTAYA         592441386A     3/10/2015             42061002    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      43683-MIJR-PROV             OLIVE A COLEY            262113255A    10/31/2003                  264    UNITED AUTO INSURANCE CO           PO BOX 600580, NORTH MIAMI, FL, 33160                    14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019      32323-MIJR-PROV             CARLOS A DIAZ            581253947A     9/18/2015             30097703    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739           14 Medicare Secondary No-Fault insurance including auto is primary
                                    Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 9 of 13

April, 2019   187184-MIJR-PROV           GERARDO R MENDOZA          545983305A     1/29/2017            45996702    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   650708-PMPI-PMPI           REYNA S ROSALES            589934526A     7/12/2018   UAD039850704         UNITED AUTOMOBILE INS              PO BOX 694120, MIAMI, FL, 33269                         14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   616011-PMPI-PMPI           FRANCISCO MARCOS           266956015A      4/1/2016            34581202    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   HS793494-CLMS-HSUN         Ivette Martinez            5Y16G55HW47    10/2/2017               640597   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   HS712546-CLMS-HSUN         Luis F Torres              8X76QP7JC67    6/22/2005   UAU000898139         UNITED AUTO INS                    3250 Mary Street, Suite 400, Coconut Grove, FL, 33133   14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   804252893*01-HCAS-COV      ENRIQUE VALQUI             771019577A     9/17/2017            56175301    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   QMXM00000294447-IMC-SIM    LUIS LICEA                 530157755A      8/6/2018            39321805    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   013726506-MCCI-HUM         HATHALA N SOTO             013726506A     5/25/2012   UAD000293474         UNITED AUTOMOBILE INSURANCE CO     PO BOX 694120, MIAMI, FL, 33269                         14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   261743441-MCCI-HUM         FERNANDO RODRIGUEZ         261743441A     8/20/2015              8078306   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   804216649*01-IMC-COV       MARIA R GUAQUETA           134505379A     11/2/2013               388744   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   71091534700-PHC-AMG        FELICIA P HASTINGS         592106907A     1/25/2012           100060040    UNITED AUTO INS                    PO BOX 694120, MIAMI, FL, 33269                         47 Medicare Secondary other liability insurance is primary
April, 2019   802728680*01-IMC-COV       ANA G COLON                142667770A     6/20/2004                  176   UNITED AUTO INS                    PO BOX 600580, MIAMI, FL, 331600000                     14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   MEM00000013705-FHCP-FHCP   REGINA REMICCI             262211067A      5/5/2018            61040001    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   45009-MIJR-PROV            REGINA G REMICCI           262211067A      5/5/2018            61040001    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   665015-PMPI-PMPI           HUMBERTO JIMENEZ           592857305A     3/26/2018            57913601    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   583110-PMPI-PMPI           CARLOS RAUDEZ              266936536A     5/10/2018            51850802    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
April, 2019   A5219535400-AVDI-AVDI      DELICIA L BATTEN-JEAN      7A23MM7TH97    4/28/2016               543599   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS788659-CLMS-HSUN         Roberto Bravo Rondon       5Y25WN6RT84     4/1/2018            45786103    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS787206-CLMS-HSUN         Elias A Perez              2TP4XK0AG95    10/9/2014               414350   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS786864-CLMS-HSUN         Consuelo De la Rosa        2XC9KA5YA59     2/1/2018              9409704   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS786739-CLMS-HSUN         Martha M Lemus             5N80F13HW34    7/28/2017               636579   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS786612-CLMS-HSUN         Maria T Barrios Alonso     3R72ER9TN06    10/1/2017            18175703    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS784530-CLMS-HSUN         Samuel S Latorre           5F18WU9DC51     6/9/2015               466330   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS782607-CLMS-HSUN         Nora S Benedit             8YV2P14UQ07     9/8/2017           100157981    UNITED AUTO INSURANCE              PO BOX 694120, MIAMI, FL, 33269                         14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS776671-CLMS-HSUN         Gabriel J Barrera          6QT9Q66WH38    1/25/2012               241665   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS774502-CLMS-HSUN         Martha L Crespo            3D50MT8YC05    2/16/2018            43109303    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS771626-CLMS-HSUN         Francisco Oramas           7TM2QR3NJ05    9/19/2003              9730048   UNITED AUTOMOBILE INS              3250 Mary Street, Suite 400, Coconut Grove, FL, 33133   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS770020-CLMS-HSUN         Luis E Jardines            5U89JC2FQ19     2/9/2006          8741293080    UNITED AUTOMOBILE INSURANCE        3909 NE 163RD ST, MIAMI, FL, 33160                      14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS769436-CLMS-HSUN         Idalmis Almaguer           8MH9NF1HE20     4/1/2016            46528302    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS769335-CLMS-HSUN         Norma C Nunez              2E42KA9UN13    6/23/2009            10001342    UNITED AUTOMOBILE INSURANCE        PO BOX 694120, MIAMI, FL, 33269                         14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS769333-CLMS-HSUN         Walter W Nunez             7QC6CT9MP51    6/23/2009           100001342    UNITED AUTOMOBILE INSURANE         PO BOX 694120, MIAMI, FL, 33269                         14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS768785-CLMS-HSUN         Lucia E Rivero Benemelis   9JE2CD8YC03     5/1/2015              8526401   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS763631-CLMS-HSUN         Florencio Morales          1Q51WK2JF98    6/14/2015            46451101    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS763583-CLMS-HSUN         Maria M Vasquez            2YM2F00RW95    11/1/2015               487482   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS762746-CLMS-HSUN         Regina M Diaz              1U32XQ2JP13     5/5/2012            21697002    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS761154-CLMS-HSUN         Antonia C Izquierdo        8K73N16VQ80     8/1/2014               342909   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS758691-CLMS-HSUN         Sara V Gonzalez            6C51DM0KM33    2/26/2011               200707   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS758139-CLMS-HSUN         Pedro L Cervantes          9PP2CD8VV16    2/26/2011               200707   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS757067-CLMS-HSUN         Rosa L Perez               8NY1HD8MA98    3/13/2015              9926805   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS753233-CLMS-HSUN         Victor Cardenas            9FV0NF0EJ32   12/16/2015            14773605    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS747437-CLMS-HSUN         Alberto Checa              5Q07FR9EH74     4/1/2014            60478402    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS745538-CLMS-HSUN         Pedro V Diaz               6TY0Q49MG23    1/29/2014            31997603    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS744806-CLMS-HSUN         Candido Martinez           6VJ3CM0JM15   11/11/2015            26197806    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS740311-CLMS-HSUN         Ethel F Gonzalez           5GD2FW3PD22   12/22/2017            47012804    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS740033-CLMS-HSUN         Angelica C Padron Zayas    1D51U42WY03    1/26/2017               607930   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS738461-CLMS-HSUN         Denia Mandina              5AF7TK4UU38    5/23/2018               685805   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS738276-CLMS-HSUN         Maria C Moreira            3GJ3X73TY05    6/17/2012               280961   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS732978-CLMS-HSUN         Maria R Schwiep            6EW3R22MP17     8/8/2010           100023093    UNITED AOUTOMOBILE INSURANCE CO    PO BOX 694120, MIAMI, FL, 332691120                     14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS732854-CLMS-HSUN         Vicente F Morejon Ramos    2PP4YU2HV86   12/10/2017               616989   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS727327-CLMS-HSUN         Octavio P Araujo           8NH5Q90KP76   10/21/2015               512913   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS727327-CLMS-HSUN         Octavio P Araujo           8NH5Q90KP76    8/13/2015               512913   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS725944-CLMS-HSUN         Miriam Santiago Garcia     4U16NM4NU55   11/19/2017               641986   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS723791-CLMS-HSUN         Laura Gruen                1YR1XC4DC13    12/2/2015               524978   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS717990-CLMS-HSUN         Silverio Martinez          2VE3JG1DW89   11/29/2017            52619802    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS717334-CLMS-HSUN         Rafaela D Perez            7VT8XD0WD35    7/20/2015            20551604    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS717197-CLMS-HSUN         Silvia Deltoro             7TP3ER8GM99   10/15/2006                    6   UNITED AUTO                        P.O. BOX 2711, JACKSONVILLE, FL, 322310000              14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS716916-CLMS-HSUN         Edelmira M Garcia          6DG8RU6QU68    3/27/2018               667398   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS716459-CLMS-HSUN         Ricardo E Vallejos         6PN1V05YA09   12/16/2013   UAD-327943           UNITED AUTOMOBILE INSURANCE COMP   P O BOX 694120, MIAMI, FL, 33269                        47 Medicare Secondary other liability insurance is primary
May, 2019     HS715608-CLMS-HSUN         Pedro Ulacia               8HK8P63YT61    11/4/2016               537404   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS715342-CLMS-HSUN         Maria Roldan               7Y41H65FQ95    1/23/2011           214259401    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS713573-CLMS-HSUN         Arturo Conde               4MQ5RC0DX99     8/5/2010   UAU116519605         UNITED AUTO                        PO BOX 694120, MIAMI GARDENS, FL, 33269                 47 Medicare Secondary other liability insurance is primary
May, 2019     54280-MIJR-PROV            ROBIN E DANIELS            261454287A     9/16/2016               528799   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     8131311554-HYG-WELL        DEMETRESS O HAMILTON       265758126A    12/26/2013               409733   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     124480369-MCCI-HUM         ALICIA PULGARIN            124480369A     9/10/2012                   12   UNITED AUTO INSURANCE              PO BOX 694120, MIAMI, FL, 33269                         47 Medicare Secondary other liability insurance is primary
May, 2019     261743441-MCCI-HUM         FERNANDO RODRIGUEZ         261743441A     8/20/2015              8078306   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     71091534700-PHC-AMG        FELICIA P HASTINGS         592106907A     1/25/2012           100060040    UNITED AUTO INS                    PO BOX 694120, MIAMI, FL, 33269                         47 Medicare Secondary other liability insurance is primary
May, 2019     803311650*01-IMC-COV       MAURA HERNANDEZ            261993078A     2/19/2009                    4   UNITED AUTOMOBILE INSUR            5775 Blue Lagoon Drive, Suite 450, Miami, FL, 33126     47 Medicare Secondary other liability insurance is primary
May, 2019     MEM00000011003-FHCP-FHCP   MARIANGELES MARTINEZ       122520575A     7/11/2016           100132328    UNITED AUTO INSURANCE              PO BOX 694120, MIAMI, FL, 33269                         14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS732624-CLMS-HSUN         Graciela Gomez             2FJ3CF8FK84     2/4/2014               402796   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS795284-CLMS-HSUN         Nelson Brito Brito         3UQ5HA8MF74     9/1/2018               522972   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS780401-CLMS-HSUN         Omar Martinez Diaz         3T24CX1WW60     6/1/2017            63125802    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS764825-CLMS-HSUN         Victor Rodriguez           4H68U83EA45   11/29/2016            50678102    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS793494-CLMS-HSUN         Ivette Martinez            5Y16G55HW47    10/2/2017               640597   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     HS790832-CLMS-HSUN         Debora Largaespada         3CY9DQ1JT32    8/11/2017               640278   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     A0013406800-AVDI-AVDI      RENE MARTINEZ              4XM5C37XN88    6/23/2017            55465502    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     H1077866900-HPRW-HUM       ROBERT STABAK              067527150A     2/10/2016              5115684   UNITED AUTO                        PO BOX 21149, BRADENTON, FL, 342041149                  47 Medicare Secondary other liability insurance is primary
May, 2019     804252893*01-HCAS-COV      ENRIQUE VALQUI             771019577A     9/17/2017            56175301    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     QMXM00000294447-IMC-SIM    LUIS LICEA                 530157755A      8/6/2018            39321805    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     QMXM00000442225-IMC-SIM    JUANA ESTRADA              594706342M      6/5/2012                   12   UNITED AUTOMOBILE INS              PO BOX 694120, MIAMI, FL, 33269                         14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     1013802600-IMC-MED         ALONSO NARANJO GIRALDO     125507243A     2/26/2018            15667607    UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     267727616-MCCI-HUM         ADA GOMEZ PLATA            267727616A     3/23/2017               603740   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019     079508909-MCCI-HUM         FRANCISCO PEREZ            079508909A    12/10/1999                   62   UNITED AUTOMOBILE INS CO           PO BOX 600580, 905 940 7299, MIAMI, FL, 33160           14 Medicare Secondary No-Fault insurance including auto is primary
                                 Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 10 of 13

May, 2019    267404096-MCCI-HUM         EDGAR LOVETT JR           267404096A     7/15/2016             547409   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    013726506-MCCI-HUM         HATHALA N SOTO            013726506A     5/25/2012 UAD000293474         UNITED AUTOMOBILE INSURANCE CO     PO BOX 694120, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    802746931*01-IMC-COV       IVETTE MARTINEZ           264918072A     10/2/2017             640597   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    804216649*01-IMC-COV       MARIA R GUAQUETA          134505379A     11/2/2013             388744   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    263270488-MCCI-HUM         WESLEY A SPAN             263270488A      5/3/2017          100149013   UNITED AUTO INSURANCE COMPANY      PO BOX 694140, MIAMI GARDENS, FL, 33269          14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    MEM00000025828-FHCP-FHCP   JULIO VEGA                102502418A      5/2/2017             598521   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    MEM00000016556-FHCP-FHCP   ISABEL GORRA              592136251M     4/14/2018           64364501   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    MEM00000010732-FHCP-FHCP   ROSA VEGA                 592256380D     8/25/2018           18701007   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    MEM00000005316-FHCP-FHCP   DANA EDWARDS              265778258A     3/26/2017           58195301   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    MEM00000013648-FHCP-FHCP   ARSENIO FERRER            077827820DC     4/4/2018           57726101   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    MEM00000003618-FHCP-FHCP   NELSON SANCHEZ ANGLADE    594723751BR    9/21/2015             510449   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    MEM00000000864-FHCP-FHCP   MARIA HERRERA             589012486A     7/27/2015             452169   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    619922-PMPI-PMPI           RICARDO HERNANDEZ         591741462A     10/1/2018             543227   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    1003170200-IMC-MED         NELSON A BENITEZ          154704730A    11/26/2017             662877   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    803767379*01-IMC-COV       LUDY CALDERON             149704590A      5/5/2014           39686501   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    803309249*01-IMC-COV       OCTAVIO P ARAUJO          594492969A    10/21/2015             512913   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    803030945*01-IMC-COV       MARIA I COBAS             766098876M     8/25/2018             718004   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    QMXM00000571154-IMC-SIM    IVETTE MARTINEZ           264918072A     10/2/2017             640597   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    QMXM00000319103-IMC-SIM    MARIA HERRERA             589012486A     7/27/2015             452169   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    QMXM00000308307-IMC-SIM    OBDILIA GONZZALEZ         265976011A     8/12/2015           25362104   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    QMXM00000264094-IMC-SIM    MARIA I COBAS             766098876M     8/25/2018             718004   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    995592531-MCCI-HUM         ENID L VIRGO DIXON        267258067D     4/25/2018           65874801   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    HS741680-CLMS-HSUN         Tatiana Brito             1R49DD9KK41    4/19/2017             611526   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    H1077866900-PPC-HUM        ROBERT STABAK             067527150A     2/10/2016            5115684   UNITED AUTO                        PO BOX 21149, BRADENTON, FL, 342041149           47 Medicare Secondary other liability insurance is primary
May, 2019    187184-MIJR-PROV           GERARDO R MENDOZA         545983305A     1/29/2017           45996702   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    171935-MIJR-PROV           LINDA C SMITH             263458049A      8/1/2017 010016501-001-580    UNITED AUTOMOBILE INSURANCE COMP   PO BOX 694120, MIAMI, FL, 332691120              14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    10063-MIJR-PROV            ARMANDO FRIERA            266259045A     5/19/2011          100042714   UNITED AUTOMOBILE INSURANCE        PO BOX 694120, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    10063-MIJR-PROV            ARMANDO FRIERA            266259045A      2/1/1998          100042714   UNITED AUTOMOBILE INSURANCE        PO BOX 694120, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    QMXM00000564257-IMC-SIM    ELIZABETH RODRIGUEZ       325909603A      6/7/2017           10778901   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    QMXM00000564257-IMC-SIM    ELIZABETH RODRIGUEZ       325909603A      1/9/2017             107789   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    QMXM00000590454-IMC-SIM    MICIAH NABBIE             267275673A     9/19/2017             622332   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    106301550-MCCI-HUM         AMANDA DE LEON            106301550A     7/22/2015           40480503   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    809114933*01-IMC-COV       BARBARA MIGUEL GONZALEZ   265061011A      9/3/2016           39393903   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    A1011812400-AVDI-AVDI      DIANA H DIAZ              7UD7EX7EJ68    9/22/2017             651080   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    52572-MIJR-PROV            EMMA CABANA               261470685A     11/1/2017           19190902   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    4601-MIJR-PROV             LAZARO R CARTAYA          592441386A     3/10/2015           42061002   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    26236-MIJR-PROV            TANYA R SCALES            264674083A      7/4/2018          100173226   UNITED AUTO INSURANCE              PO BOX 694120, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    633704-PMPI-PMPI           OSCAR FUMERO              265975476A     5/18/2018           57677601   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    665015-PMPI-PMPI           HUMBERTO JIMENEZ          592857305A     3/26/2018           57913601   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    584258-PMPI-PMPI           RENARD FEVRIER            262754263A      6/1/2015           44113801   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    583110-PMPI-PMPI           CARLOS RAUDEZ             266936536A     5/10/2018           51850802   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    A1011812400-AVDI-AVDI      DIANA H DIAZ              7UD7EX7EJ68    9/22/2017             651080   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    A0013406800-AVDI-AVDI      RENE MARTINEZ             4XM5C37XN88    6/23/2017           55465502   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
May, 2019    A5219535400-AVDI-AVDI      DELICIA L BATTEN-JEAN     7A23MM7TH97    4/28/2016             543599   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS788659-CLMS-HSUN         Roberto Bravo Rondon      5Y25WN6RT84     4/1/2018           45786103   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS774502-CLMS-HSUN         Martha L Crespo           3D50MT8YC05    2/16/2018           43109303   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS769436-CLMS-HSUN         Idalmis Almaguer          8MH9NF1HE20     4/1/2016           46528302   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS763583-CLMS-HSUN         Maria M Vasquez           2YM2F00RW95    11/1/2015             487482   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS753233-CLMS-HSUN         Victor Cardenas           9FV0NF0EJ32   12/16/2015           14773605   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS741680-CLMS-HSUN         Tatiana Brito             1R49DD9KK41    4/19/2017             611526   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS727327-CLMS-HSUN         Octavio P Araujo          8NH5Q90KP76   10/21/2015             512913   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS725944-CLMS-HSUN         Miriam Santiago Garcia    4U16NM4NU55   11/19/2017             641986   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   HS717990-CLMS-HSUN         Silverio Martinez         2VE3JG1DW89   11/29/2017           52619802   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   8131311554-HYG-WELL        DEMETRESS O HAMILTON      265758126A    12/26/2013             409733   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   804216649*01-IMC-COV       MARIA R GUAQUETA          134505379A     11/2/2013             388744   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   71091534700-PHC-AMG        FELICIA P HASTINGS        592106907A     1/25/2012          100060040   UNITED AUTO INS                    PO BOX 694120, MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary
June, 2019   995592531-MCCI-HUM         ENID L VIRGO DIXON        267258067D     4/25/2018           65874801   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   804252893*01-HCAS-COV      ENRIQUE VALQUI            771019577A     9/17/2017           56175301   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   QMXM00000294447-IMC-SIM    LUIS LICEA                530157755A      8/6/2018           39321805   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   1013802600-IMC-MED         ALONSO NARANJO GIRALDO    125507243A     2/26/2018           15667607   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   594149978-MCCI-HUM         GLORIA OROZCO             594149978A    11/20/2015           19629404   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   267404096-MCCI-HUM         EDGAR LOVETT JR           267404096A     7/15/2016             547409   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   013726506-MCCI-HUM         HATHALA N SOTO            013726506A     5/25/2012 UAD000293474         UNITED AUTOMOBILE INSURANCE CO     PO BOX 694120, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   261743441-MCCI-HUM         FERNANDO RODRIGUEZ        261743441A     8/20/2015            8078306   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   106301550-MCCI-HUM         AMANDA DE LEON            106301550A     7/22/2015           40480503   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   QMXM00000319103-IMC-SIM    MARIA HERRERA             589012486A     7/27/2015             452169   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   QMXM00000308307-IMC-SIM    OBDILIA GONZZALEZ         265976011A     8/12/2015           25362104   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   QMXM00000264094-IMC-SIM    MARIA I COBAS             766098876M     8/25/2018             718004   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   MEM00000010732-FHCP-FHCP   ROSA VEGA                 592256380D     8/25/2018           18701007   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   MEM00000005316-FHCP-FHCP   DANA EDWARDS              265778258A     3/26/2017           58195301   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   MEM00000013648-FHCP-FHCP   ARSENIO FERRER            077827820DC     4/4/2018           57726101   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   MEM00000000864-FHCP-FHCP   MARIA HERRERA             589012486A     7/27/2015             452169   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   803309249*01-IMC-COV       OCTAVIO P ARAUJO          594492969A    10/21/2015             512913   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   803030945*01-IMC-COV       MARIA I COBAS             766098876M     8/25/2018             718004   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   4601-MIJR-PROV             LAZARO R CARTAYA          592441386A     3/10/2015           42061002   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   187184-MIJR-PROV           GERARDO R MENDOZA         545983305A     1/29/2017           45996702   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   QMXM00000564257-IMC-SIM    ELIZABETH RODRIGUEZ       325909603A      6/7/2017           10778901   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   QMXM00000564257-IMC-SIM    ELIZABETH RODRIGUEZ       325909603A      1/9/2017             107789   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   QMXM00000590454-IMC-SIM    MICIAH NABBIE             267275673A     9/19/2017             622332   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   665015-PMPI-PMPI           HUMBERTO JIMENEZ          592857305A     3/26/2018           57913601   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   584258-PMPI-PMPI           RENARD FEVRIER            262754263A      6/1/2015           44113801   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
June, 2019   583110-PMPI-PMPI           CARLOS RAUDEZ             266936536A     5/10/2018           51850802   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
                                         Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 11 of 13

July, 2019        A5236182600-AVDI-AVDI      MARCELO A LEAN ARAYA     9AY9PY3XE31   12/20/2018           22705307   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A5219535400-AVDI-AVDI      DELICIA L BATTEN-JEAN    7A23MM7TH97    4/28/2016             543599   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A5207305500-AVDI-AVDI      BARBARA FALLAD           4KA0PM1UQ31    12/7/2018             743879   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A1011812400-AVDI-AVDI      DIANA H DIAZ             7UD7EX7EJ68    9/22/2017             651080   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A0013406800-AVDI-AVDI      RENE MARTINEZ            4XM5C37XN88    6/23/2017           55465502   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A5219535400-AVDI-AVDI      DELICIA L BATTEN-JEAN    7A23MM7TH97    4/28/2016             543599   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A1011812400-AVDI-AVDI      DIANA H DIAZ             7UD7EX7EJ68    9/22/2017             651080   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A0013406800-AVDI-AVDI      RENE MARTINEZ            4XM5C37XN88    6/23/2017           55465502   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        A5207305500-AVDI-AVDI      BARBARA FALLAD           4KA0PM1UQ31    12/7/2018             743879   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        584258-PMPI-PMPI           RENARD FEVRIER           262754263A      6/1/2015           44113801   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        HS753233-CLMS-HSUN         Victor Cardenas          9FV0NF0EJ32   12/16/2015           14773605   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
July, 2019        71091534700-PHC-AMG        FELICIA P HASTINGS       592106907A     1/25/2012          100060040   UNITED AUTO INS                    PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
August, 2019      HS774502-CLMS-HSUN         Martha L Crespo          3D50MT8YC05    2/16/2018           43109303   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      HS769436-CLMS-HSUN         Idalmis Almaguer         8MH9NF1HE20     4/1/2016           46528302   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      HS763583-CLMS-HSUN         Maria M Vasquez          2YM2F00RW95    11/1/2015             487482   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      HS788659-CLMS-HSUN         Roberto Bravo Rondon     5Y25WN6RT84     4/1/2018           45786103   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      187184-MIJR-PROV           GERARDO R MENDOZA        545983305A     1/29/2017           45996702   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      804252893*01-HCAS-COV      ENRIQUE VALQUI           771019577A     9/17/2017           56175301   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      QMXM00000294447-IMC-SIM    LUIS LICEA               530157755A      8/6/2018           39321805   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      P2633828300-IMC-PRE        JUAN G DEL SOL           595702992M     2/24/2019           21474608   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      1013802600-IMC-MED         ALONSO NARANJO GIRALDO   125507243A     2/26/2018           15667607   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      124480369-MCCI-HUM         ALICIA PULGARIN          124480369A     9/10/2012                 12   UNITED AUTO INSURANCE              PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
August, 2019      463910571-MCCI-HUM         RAFAEL G DEL VILLAR      463910571A     7/13/2019        1.00198E+11   UNITED AUTOMOBILE INSURANCE        PO BOX 694120, MIAMI, FL, 33269                       47 Medicare Secondary other liability insurance is primary
August, 2019      267404096-MCCI-HUM         EDGAR LOVETT JR          267404096A     7/15/2016             547409   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      592143877-MCCI-HUM         MARIO A CONRADO          592143877A    10/26/2018           18103108   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      013726506-MCCI-HUM         HATHALA N SOTO           013726506A     5/25/2012 UAD000293474         UNITED AUTOMOBILE INSURANCE CO     PO BOX 694120, MIAMI, FL, 33269                       14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      261743441-MCCI-HUM         FERNANDO RODRIGUEZ       261743441A     8/20/2015            8078306   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      106301550-MCCI-HUM         AMANDA DE LEON           106301550A     7/22/2015           40480503   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      MEM00000038537-FHCP-FHCP   DAGOBERTO MUNIZ          593263794A    12/27/2018           62642303   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      MEM00000013648-FHCP-FHCP   ARSENIO FERRER           077827820DC     4/4/2018           57726101   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      53935-MIJR-PROV            BARBARA FALLAD           121369112A     12/7/2018             743879   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      3921-MIJR-PROV             CLARA CAGIGAS            265998068A     11/2/2018           59958301   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      665015-PMPI-PMPI           HUMBERTO JIMENEZ         592857305A     3/26/2018           57913601   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      583110-PMPI-PMPI           CARLOS RAUDEZ            266936536A     5/10/2018           51850802   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      038165132-MCCI-HUM         MARIE A ROCKOFF          038165132A     2/22/2003        9.03636E+11   UNITED AUTO INSURANCE CO           POBOX 14602, LEXINGTON, KY, 405120000                 47 Medicare Secondary other liability insurance is primary
August, 2019      MEM00000040383-FHCP-FHCP   CLARA CAGIGAS            265998068A     11/2/2018           59958301   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      MEM00000010732-FHCP-FHCP   ROSA VEGA                592256380D     8/25/2018           18701007   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      MEM00000005316-FHCP-FHCP   DANA EDWARDS             265778258A     3/26/2017           58195301   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      A5219535400-AVDI-AVDI      DELICIA L BATTEN-JEAN    7A23MM7TH97    4/28/2016             543599   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      A5207305500-AVDI-AVDI      BARBARA FALLAD           4KA0PM1UQ31    12/7/2018             743879   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      A1058210700-AVDI-AVDI      MARTHA L JOHNSON         2QW9MX0EK24    2/20/2013             371519   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      A1011812400-AVDI-AVDI      DIANA H DIAZ             7UD7EX7EJ68    9/22/2017             651080   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
August, 2019      A0013406800-AVDI-AVDI      RENE MARTINEZ            4XM5C37XN88    6/23/2017           55465502   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MC0000095224-VMCS-PROV     NORBERTO ALFONSO         593136745A     5/21/2007           7056663 UNITED AUTO INSURANCE                 PO BOX 600580, NORTH MIAMI, FL, 33160                 14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MC0000087512-VMCS-PROV     MARIA G PINEY            262213591M    11/19/2018            665540 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MC0000078542-VMCS-PROV     JESUS S ALMEIDA          267971132C1    9/12/2018         639467665 UNITED AUTO INS                       9250 W. Flagler Street, Suite 600, Miami, FL, 33174   47 Medicare Secondary other liability insurance is primary

September, 2019   MC0000073094-VMCS-PROV     PEDRO L CERVANTES        267976265A     2/26/2011            200707 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MC0000070174-VMCS-PROV     ROLANDO SUAREZ           071642691A     8/14/2014            437492 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MC0000069479-VMCS-PROV     EDELMIRA M GARCIA        593516387M     3/27/2018            667398 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MC0000052511-VMCS-PROV     JOHN M CASTILLO          088321232A     3/16/2017          88321232 UNITED AUTOMOBILE INSURANCE CO        PO BOX 694120, MIAMI, FL, 33269                       14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MC0000049119-VMCS-PROV     INES M ESPINAL           128583804C1    5/23/2002          84648760 UNITED AUTO INSURANCE                 5775 Blue Lagoon Drive, Suite 450, Miami, FL, 33126   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS753233-CLMS-HSUN         Victor Cardenas          9FV0NF0EJ32   12/16/2015          14773605 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS741680-CLMS-HSUN         Tatiana Brito            1R49DD9KK41    4/19/2017            611526 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS727327-CLMS-HSUN         Octavio P Araujo         8NH5Q90KP76   10/21/2015            512913 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS725944-CLMS-HSUN         Miriam Santiago Garcia   4U16NM4NU55   11/19/2017            641986 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS717990-CLMS-HSUN         Silverio Martinez        2VE3JG1DW89   11/29/2017          52619802 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   673942-PMPI-PMPI           JOSETTE GAUSSIN          590352504A      5/1/2019            542942 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   8131311554-HYG-WELL        DEMETRESS O HAMILTON     265758126A    12/26/2013            409733 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   809137780*01-IMC-COV       RIGOBERTO QUINTANA       267724889A    11/29/2018          41123305 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MEM00000040383-FHCP-FHCP   CLARA CAGIGAS            265998068A     11/2/2018          59958301 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MEM00000010732-FHCP-FHCP   ROSA VEGA                592256380D     8/25/2018          18701007 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MEM00000005316-FHCP-FHCP   DANA EDWARDS             265778258A     3/26/2017          58195301 UNITED AUTOMOBILE INSURANCE COMP      1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739        14 Medicare Secondary No-Fault insurance including auto is primary
                                          Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 12 of 13


September, 2019   MEM00000013648-FHCP-FHCP   ARSENIO FERRER           077827820DC     4/4/2018          57726101 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   MEM00000000864-FHCP-FHCP   MARIA HERRERA            589012486A     7/27/2015            452169 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS788659-CLMS-HSUN         Roberto Bravo Rondon     5Y25WN6RT84     4/1/2018          45786103 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS774502-CLMS-HSUN         Martha L Crespo          3D50MT8YC05    2/16/2018          43109303 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS769436-CLMS-HSUN         Idalmis Almaguer         8MH9NF1HE20     4/1/2016          46528302 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   HS763583-CLMS-HSUN         Maria M Vasquez          2YM2F00RW95    11/1/2015            487482 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   A5219535400-AVDI-AVDI      DELICIA L BATTEN-JEAN    7A23MM7TH97    4/28/2016            543599 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   53935-MIJR-PROV            BARBARA FALLAD           121369112A     12/7/2018            743879 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   804252893*01-HCAS-COV      ENRIQUE VALQUI           771019577A     9/17/2017          56175301 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   QMXM00000294447-IMC-SIM    LUIS LICEA               530157755A      8/6/2018          39321805 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   P2633828300-IMC-PRE        JUAN G DEL SOL           595702992M     2/24/2019          21474608 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   1013802600-IMC-MED         ALONSO NARANJO GIRALDO   125507243A     2/26/2018          15667607 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   267404096-MCCI-HUM         EDGAR LOVETT JR          267404096A     7/15/2016            547409 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   013726506-MCCI-HUM         HATHALA N SOTO           013726506A     5/25/2012 UAD000293474        UNITED AUTOMOBILE INSURANCE CO     PO BOX 694120, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   261743441-MCCI-HUM         FERNANDO RODRIGUEZ       261743441A     8/20/2015           8078306 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   106301550-MCCI-HUM         AMANDA DE LEON           106301550A     7/22/2015          40480503 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   71091534700-PHC-AMG        FELICIA P HASTINGS       592106907A     1/25/2012         100060040 UNITED AUTO INS                      PO BOX 694120, MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary

September, 2019   809311202*01-PHC-COV       ELIANE AUGUSTIN          267977352A     7/20/2017         100161198 UNITED AUTO                          PO BOX 694300, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   809160205*01-HCAS-COV      SYLVESTER ROLLINS        425742689A     4/18/2014          16549803 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   809150029*01-HCAS-COV      MARISA P CABRERA         340505019A      8/3/2016            566826 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   802700821*01-HYG-COV       LIDDIE M SOLOMON         264544161D6    3/29/2016            518943 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   1007341100-IMC-MED         DARIO URENA              599307727A     7/21/2019         100198352 UNITED AUTOMOBILE INS CO             PO BOX 694120, MIAMI, FL, 33269                  14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   803309249*01-IMC-COV       OCTAVIO P ARAUJO         594492969A    10/21/2015            512913 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   803030945*01-IMC-COV       MARIA I COBAS            766098876M     8/25/2018            718004 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   802473899*01-IMC-COV       BARBARA FALLAD           121369112A     12/7/2018            743879 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   QMXM00000576520-IMC-SIM    DAGOBERTO J MUNIZ        593263794A    12/27/2018          62642303 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   QMXM00000319103-IMC-SIM    MARIA HERRERA            589012486A     7/27/2015            452169 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   QMXM00000308307-IMC-SIM    OBDILIA GONZZALEZ        265976011A     8/12/2015          25362104 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   QMXM00000264094-IMC-SIM    MARIA I COBAS            766098876M     8/25/2018            718004 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   266544219-MCCI-HUM         BARBARA T MOORE          266544219A    11/21/2018          53052106 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   A1068268400-AVDI-AVDI      LUIS HERNANDEZ           1QD4YU1GU06     7/2/2012                 4 UNITED AUTOMOBILE INSURANCE CO       PO BOX 694120, MIAMI, FL, 33269                  47 Medicare Secondary other liability insurance is primary

September, 2019   A0013406800-AVDI-AVDI      RENE MARTINEZ            4XM5C37XN88    6/23/2017          55465502 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   802576611*01-IMC-COV       CLAUDETTE M SAWYERS      591526789A      3/9/2017            602026 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   QMXM00000607785-IMC-SIM    EVERARDO LEZCANO         592414760A     2/11/2019          65336302 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   584258-PMPI-PMPI           RENARD FEVRIER           262754263A      6/1/2015          44113801 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

September, 2019   583110-PMPI-PMPI           CARLOS RAUDEZ            266936536A     5/10/2018          51850802   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     19879708-CHPI-WELL         DEBORAH GAVINS           1YM5CE6GY97     1/1/2017            342016   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     19878070-CHPI-WELL         VICTOR CARDENAS          9FV0NF0EJ32   12/16/2015          14773605   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     19456139-CHPI-WELL         LUZ LANDETA              5NY0YK2MC48    2/12/2012            237678   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     HS727327-CLMS-HSUN         Octavio P Araujo         8NH5Q90KP76   10/21/2015            512913   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     HS725944-CLMS-HSUN         Miriam Santiago Garcia   4U16NM4NU55   11/19/2017            641986   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     HS717990-CLMS-HSUN         Silverio Martinez        2VE3JG1DW89   11/29/2017          52619802   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     HS788659-CLMS-HSUN         Roberto Bravo Rondon     5Y25WN6RT84     4/1/2018          45786103   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     HS778434-CLMS-HSUN         Rolando Valera           4NK9VD5FH13    2/20/2019          41363705   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     HS774502-CLMS-HSUN         Martha L Crespo          3D50MT8YC05    2/16/2018          43109303   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019     HS769436-CLMS-HSUN         Idalmis Almaguer         8MH9NF1HE20     4/1/2016          46528302   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
                                         Case 1:20-cv-20887-CMA Document 1-3 Entered on FLSD Docket 02/27/2020 Page 13 of 13

October, 2019    HS763583-CLMS-HSUN         Maria M Vasquez         2YM2F00RW95    11/1/2015            487482   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019    HS761561-CLMS-HSUN         Armando Segui           6P57AN7YT48    4/23/2019          46619204   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019    HS753233-CLMS-HSUN         Victor Cardenas         9FV0NF0EJ32   12/16/2015          14773605   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019    HS741680-CLMS-HSUN         Tatiana Brito           1R49DD9KK41    4/19/2017            611526   UNITED AUTOMOBILE INSURANCE COMP   1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
October, 2019    18285940-CHPI-WELL         ESTHER SARDINAS         8N48WG7VC34    5/29/2010 UAD289050301        UNITED AUTOMOBILE INSURANCE        P O BOX 600580, MIAMI, FL, 33160                 14 Medicare Secondary No-Fault insurance including auto is primary

November, 2019   A5236280100-AVDI-AVDI      LAZARO W SUAREZ         4NT6CK8WF86    2/15/2019            718625 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

November, 2019   A5219535400-AVDI-AVDI      DELICIA L BATTEN-JEAN   7A23MM7TH97    4/28/2016            543599 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

November, 2019   A0013406800-AVDI-AVDI      RENE MARTINEZ           4XM5C37XN88    6/23/2017          55465502 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary

November, 2019   MEM00000036768-FHCP-FHCP   WILTON LOPEZ            117868647A    11/26/2018            709662 UNITED AUTOMOBILE INSURANCE COMP     1313 NW 167TH ST, MIAMI GARDENS, FL, 331695739   14 Medicare Secondary No-Fault insurance including auto is primary
